


EXHIBIT 10.2

 

ASSIGNMENT AND ASSUMPTION AGREEMENT

 

THIS ASSIGNMENT AND ASSUMPTION AGREEMENT (this “Agreement”) is made and entered
into as of this 1st day of October, 2008 (the “Effective Date”) by and between
HYDRON TECHNOLOGIES, INC., a New York corporation (“Hydron”), and BRAND BUILDERS
RX, LLC, a Delaware limited liability (the “Company”). Certain capitalized terms
used in this Agreement have the meanings ascribed to such terms on Schedule 1
hereto. Additional capitalized terms used but not otherwise defined shall have
the meanings ascribed to such terms in the Joint Venture Agreement (as defined
below). All such terms are incorporated herein by reference and made a part of
this Agreement.

 

WITNESSETH:

 

WHEREAS, pursuant to that certain Capital Contribution and Joint Venture
Agreement (the “Joint Venture Agreement”) by and between Hydron and Brand
Builders International, LLC dated as of October 1, 2008, Hydron has agreed to
assign substantially all of its assets, other than the Excluded Assets set forth
on Schedule 2 hereto, and license or sublicense certain rights to Intellectual
Property, subject only to performance and payment obligations and other ongoing
liabilities relating to the ownership of the assets contributed to the Company
and the terms of the License Agreement described below and, with respect to
sublicenses, any license agreement between Hydron and the owner of such
Intellectual Property, and the Company desires to accept such capital
contribution; and

 

WHEREAS, each of Hydron and the Company has duly authorized the making and
acceptance, respectively, of the above-described assignment and assumption by
all necessary corporate and limited liability company action.

 

NOW, THEREFORE, on the terms and subject to the conditions hereof, and for good
and adequate consideration paid and received, the parties hereto represent,
warrant, covenant, agree and understand as follows:

 

 

1.

Assignment of Assets; License of Intellectual Property.

(a)       Hydron hereby assigns, transfers, grants, conveys and delivers, or
causes to be assigned, transferred, granted, conveyed and delivered to the
Company pursuant to the Assignment and Bill of Sale attached as Exhibit A hereto
(the “Bill of Sale”), and hereby licenses or sublicenses to the Company pursuant
to the terms of the License Agreement attached as Exhibit B hereto (the “License
Agreement”), on an “as is” and “where is” basis, all right, title and interest
of Hydron in and to the assets and Intellectual Property rights as described in
the respective Schedules to the Bill of Sale and License Agreement, and subject,
in the case of any sublicense of Intellectual Property rights, to the terms of
any underlying license.

--------------------------------------------------------------------------------




(b)       The assets and Intellectual Property rights assigned and transferred
or licensed or sublicensed to the Company are as set forth in the Bill of Sale
and the License Agreement, including the Schedules thereto (collectively, the
“Assets”).

2.         Preservation of Rights With Respect to Third Parties. Notwithstanding
any provision in this Agreement to the contrary, as between Hydron and any
applicable third party, no business, properties, rights or assets of Hydron,
including without limitation, any claim, contract, agreement, lease, license,
franchise, permit, commitment, sales order or purchase order, shall be deemed
transferred by way of capital contribution under this Agreement if an attempted
transfer of the same without the consent or approval of another party or
governmental entity would constitute a breach thereof or would in any way
adversely affect the rights of Hydron and such consent or approval is not
obtained, or if any transfer would be ineffective or would affect the rights of
Hydron so that the Company would not in fact receive in full measure the rights
of Hydron thereunder. Hydron covenants and agrees that the beneficial interest
in or to such Assets as may not be transferred for any of the foregoing reasons
shall, in any event, be deemed to pass for accounting and financial reporting
purposes as of the Effective Date to the Company by way of the assignment and
transfer made under this Agreement; and Hydron agrees not to act in any manner
(i) which would prevent or hinder the Company from exercising its rights or
performing its obligations in connection with such Assets, or (ii) inconsistent
with the transfer of the beneficial interest in the Assets as provided in this
Agreement. In the event that Hydron is unable to obtain any consent or approval,
the absence of which would have any of the above-described effects, Hydron will
continue to use best efforts to obtain such consent or approval unless continued
attempts to obtain such consent or approval would be demonstrably futile.

3.         Debts, Liabilities and Obligations. The transfers, assignments,
grants, conveyances and deliveries to the Company of the Assets, including the
license and sublicense to the Company of the Intellectual Property rights under
paragraph (a) of Section 1 of this Agreement, shall include only those express
liabilities and obligations associated with ownership of the Assets and the
license or sublicense of rights pursuant to the License Agreement, including,
with respect to any sublicense granted under the License Agreement, any
liabilities and obligations under license agreements between Hydron and a third
party, in each case as set forth on Schedule A-1 to the Assumption Agreement (as
hereinafter defined), (collectively, “Liabilities”).

 

4.         Assumption of Liabilities. In connection with the assignment of the
Assets to the Company provided in this Agreement, the Company has agreed to
assume certain Liabilities pursuant to an Assumption Agreement of even date
entered in to by Hydron and the Company, a copy of which is attached as Exhibit
C hereto (the “Assumption Agreement”).

5.         Indemnification for Liabilities. the Company covenants and agrees to
indemnify and hold harmless Hydron and its affiliates and their respective
officers, directors, employees and agents (each a “Hydron Indemnitee”) from all
damages, losses, expenses including, without limitation, court costs,
arbitration fees and attorneys’ fees and expenses and any payments made by
Hydron pursuant to any agreements to indemnify, hold harmless or exonerate any
person), claims (including amounts paid in settlement), demands, suits, causes
of action, proceedings, judgments and liabilities or obligations of any venture,
contingent or noncontingent, liquidated or unliquidated, direct or indirect
(collectively “Losses”), incurred or sustained by or

 

2

--------------------------------------------------------------------------------




against any of them with respect to any and all Liabilities assumed by the
Company pursuant and in accordance with Section 4 of this Agreement and the
Assumption Agreement.

 

6.         Costs and Expenses. The Company assumes and covenants and agrees to
pay any and all sales, use, transfer, stamp and similar taxes, assessments or
charges and any and all filing and recordation fees incurred in connection with
the transfers provided in this Agreement, and further covenants and agrees to
indemnify and hold harmless Hydron in respect to any and all such taxes,
assessments, charges and fees; and in the event Hydron is required by any taxing
or other authority to pay such taxes, assessments, charges or fees, the Company
shall promptly reimburse Hydron.

 

7.         Agreement Regarding Certain Purchase Orders. Schedule A-3 hereto sets
forth certain purchase orders for the purchase of products received by Hydron on
or before September 30, 2008 (the “Purchase Orders”). In consideration of the
assignment of the Purchase Orders to the Company pursuant to this Agreement, the
Company agrees to pay Hydron as promptly as practicable following receipt of
payment an amount equal to an aggregate of $84,745.95. Hydron and the Company
agree to equitable adjust any shortfall in payments received by the Company with
respect to products sold pursuant to the Purchase Orders.

 

8.         Additional Capital Contribution; Benefits; Ownership of Enhancements.

 

(a)          It is the intention of Hydron to contribute to the Company all
Intellectual Property acquired by Hydron in connection with the acquisition of
Clinical Results, Inc., as well as certain other Intellectual Property not
related to Intellectual Property licensed by Hydron or related to patents owned
by Hydron, including all rights to products developed and manufactured using
such Intellectual Property. Hydron and the Company will enter into a
supplemental Assignment and Assumption Agreement which includes a scheduled list
of such Intellectual Property as promptly as practical following the execution
of this Agreement.

 

(b)          The Company shall receive all benefits of all Intellectual Property
owned or licensed by Hydron, either by contribution of the rights to its
customer list, proprietary software, including enhancements to off-the-shelf
software, if any, and its websites, and any Intellectual Property described in
Section 8(a) above, or by license or sublicense under the terms of the License
Agreement.

 

(c)            For purposes of certainty, the Company shall own any and all
enhancements to any Intellectual Property and related products developed by it
which are based on the Intellectual Property licensed to it under the License
Agreement and shall have the right to assign or license such enhancements and
any related products.

 

9.         Authorization. Each of the parties hereto represent and warrant to
the other that it has the full power, authority and legal right to enter into,
perform and observe the provisions of this Agreement and that this Agreement is
the valid and binding obligation of such party, enforceable in accordance with
its terms and does not constitute a breach of or default under any other
agreement to which it is a party or by which any of its assets are bound or
subject.

 

3

--------------------------------------------------------------------------------




10.       Successors and Assigns. This Agreement and the covenants and
agreements contained in this Agreement shall bind and inure to the benefit of
the parties and their respective successors and assigns.

 

11.       Counterparts. This Agreement may be simultaneously executed in two or
more counterparts, each of which when so executed shall be deemed an original,
but all of which together shall constitute but one and the same Agreement.

 

12.       Bulk Sales Waiver. The Company hereby waives compliance by Hydron with
the bulk sales provisions of the Uniform Commercial Code or similar statutory
scheme, if applicable.

 

13.       Governing Law. This Agreement shall be construed, interpreted and
enforce in accordance with the laws of the State of Florida without giving
effect to the conflict of law provisions thereof.

 

14.       Severability. If any term, provision, covenant or restriction
contained in this Agreement is held by a court of competent jurisdiction or
other authority to be invalid, void, unenforceable or against its regulatory
policy, the remainder of the terms, provisions, covenants and restrictions
contained in this Agreement shall remain in full force and effect and shall in
no way be affected, impaired or invalidated.

 

15.       Effective Date. The transfers, assignments, grants, conveyances,
deliveries and assumptions contemplated by this Agreement shall for any
applicable accounting and financial purposes be deemed to be effective as of the
Effective Date.

[SIGNATURE PAGE TO FOLLOW]

 

4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Agreement to be duly executed in their respective corporate names by their
respective officers thereunto duly authorized and their respective corporate
seals to be hereunto affixed and duly attested, and the same to be delivered,
all as of the day and year first above written.

 

HYDRON TECHNOLOGIES, INC.

 

 

By:

/s/s Richard Banakus

Richard Banakus,

Chairman and Interim President

 

BRAND BUILDERS RX, LLC

 

 

By:

/s/s Ilonka Harezi

 

Ilonka Harezi, Manager

 

--------------------------------------------------------------------------------




SCHEDULE 1

 

DEFINITIONS

 

Set forth below are certain definitions used in this Agreement and the Schedules
hereto (such meanings to be equally applicable to both the singular and plural
forms of the terms defined):

 

“Accounts Receivable” means (a) all trade accounts receivable and other rights
to payment from customers of Hydron and the full benefit of all security for
such accounts or rights to payment, including all trade accounts receivable
representing amounts receivable in respect of goods shipped or products sold or
services rendered to customers of Hydron, (b) all other accounts or notes
receivable of Hydron and the full benefit of all security for such accounts or
notes, and (c) any claim, remedy or other right related to any of the foregoing
as of the Effective Date. Accounts Receivable and Excluded Assets are set forth
on Schedule 2 hereto.

 

“Assumed Contracts” means any and all contracts assigned to and assumed by the
Company as set forth on Schedule A-3 to the Bill of Sale.

 

“Assumed Liabilities” means the liabilities and obligations relating to the
ownership of the Assets from and after the Effective Date as set forth on
Schedule C-1 to the Assumption Agreement.

 

“Contract” means any agreement, contract, lease, consensual obligation,
indebtedness, commitment, license, franchise, permit, authorization, concession,
promise or undertaking (whether written or oral and whether express or implied),
whether or not legally binding.

 

“Copyrights” means all registered and unregistered copyrights in both published
works and unpublished works.

 

“Excluded Assets” means those assets of Hydron retained by Hydron and not
transferred pursuant to this Agreement as set forth on Schedule 2 hereto.

 

“Hydron Agreement” means that certain agreement originally between GP Strategies
Corporation (f/k/a National Patent Development Corporation) and Hydron, as
amended.

 

“Hydron Partnership” means Hydron Royalty Partners Ltd., LLLP, a Florida limited
liability limited partnership, its successors and assigns.

 

“Intellectual Property” means all intellectual property owned or licensed (as
licensor or licensee) by Hydron and used in the Hydron Business, including all
Marks, Patents and Copyrights, mask works, industrial design rights, domain
names, utility models and database rights to the extent not protected by
Copyrights.

 

Schedule 1-1

--------------------------------------------------------------------------------




“Inventories” means all inventories of Hydron, wherever located, including all
finished goods, work in process, raw materials, spare parts and all other
materials and supplies to be used or consumed by Hydron in the production of
finished goods as of the Effective Date as estimated on Schedule A-1 to the Bill
of Sale.

 

“Marks” means Hydron’s name, all assumed fictional names, trade names,
trademarks, service marks, whether registered or unregistered, and, in the case
of registered Marks, all registrations and applications for registration
therefore, and all common law rights thereto, used by Hydron in connection with
the Hydron Business.

 

“Patents” means all patents, patent applications and inventions and discoveries
that may be patentable.

 

“Software” all computer software and subsequent versions thereof, including
source code, object, executable or binary code, objects, comments, screens, user
interfaces, report formats, templates, menus, buttons, wiki and icons and all
files, data, materials, manuals, design notes and other items and documentation
related thereto or associated therewith.

 

“Tangible Personal Property” means all machinery, equipment, tools, furniture,
office equipment, computer hardware, supplies, materials, vehicles and other
items of tangible personal property (other than Inventories) of every kind owned
or leased by Hydron (wherever located and whether or not carried on Hydron’s
books), together with any express or implied warranty by the manufacturers or
sellers or lessors of any item or component part thereof and all maintenance
records and other documents relating thereto on the Effective Date.

 

“Trade Secrets” means all know-how, trade secrets, confidential or proprietary
information, vendor lists, prospects lists, pricing and cost information,
customer lists, proprietary Software, technical information, data, process
technology, plans, drawings and blue prints used by Hydron in connection with
the Hydron Business.

 

Schedule 1-2

--------------------------------------------------------------------------------




SCHEDULE 2

 

EXCLUDED ASSETS

 

1.        All right, title, or interest, including any right of reversion, of
Hydron in royalty payments as set forth in the Hydron Agreement, whether in the
form of direct payments to Hydron or indirect receipt of distributions relating
to Hydron’s interest in the Hydron Partnership.

 

 

2.

All cash, other than Cash Capital Contributions;

 

3.        All ownership and other rights, including rights as a licensee in any
Hydron Intellectual Property, , other than Intellectual Property contributed to
the Company as set forth on Schedule A-3 to the Assignment and Bill of Sale, and
except as expressly licensed or sublicensed to the Company. pursuant to the
License Agreement;

 

4.        All other assets not relating to the Hydron Business except to the
extent expressly contributed or conveyed pursuant to the Joint Venture Agreement
and the LLC Agreement.

 

 

5.

Hydron’s Accounts Receivables, as of September 30, 2008, as follows:

 

 

 

Payor

Amount

 

 

 

 

 

1.

Adsouth, Inc.

$14,491.15

 

2.

Ash Arcona

699.85

 

3.

Brookstone

90,802.92

 

4.

Club Hydron Amex

36.90

 

5.

Club Hydron Discover

129.10

 

6.

Club Hydron MC/Visa

696.17

 

7.

Dr Buckley

71.35

 

8.

Dr Krikhely

58.95

 

9.

Goodier

475.00

 

10.

Healthy Directions

4,050.00

 

11.

Hydron.com Amex

123.47

 

12.

Hydron.com Discover

42.20

 

13.

Hydron.com MC/Visa

746.64

 

14.

S Solutions

1,516.00

 

15.

Synergetic Media

2,250.00

 

16.

TriState Denture

115.95

 

17.

Transdermal Technologies

12,000.00

 

Schedule 2-1

--------------------------------------------------------------------------------




EXHIBIT A  

 

ASSIGNMENT AND BILL OF SALE

 

THIS ASSIGNMENT AND BILL OF SALE (this “Assignment”) is made as of this 1st day
of October, 2008, by and between HYDRON TECHOLOGIES, INC., a New York
Corporation (“Assignor”), and BRAND BUILDERS RX, LLC, a Delaware limited
liability company (“Assignee”).

 

For and in consideration of the sum of Ten Dollars ($10) and other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Assignor does hereby grant, bargain, sell, assign, transfer
and convey unto the Assignee, its successors and assigns, all of the Assignor’s
right, title and interest in and to those certain assets described in an
Assignment and Assumption agreement dated as of October 1st, 2008 (the
“Agreement”) between Assignor and Assignee, and as more fully set forth on
Schedules A-1 through A-3 to this Assignment (such assets being herein referred
to as the “Assets”). The Assignor hereby covenants and agrees to defend the
aforesaid conveyance, sale, transfer, assignment and delivery of the Assets to
the Assignee against the lawful claims of any and all persons whatsoever and to
execute and deliver, or cause to be executed and delivered, all such further
instruments and other documents, and to take all such further actions, as shall
be reasonably necessary to accomplish or defend the same.

 

IN WITNESS WHEREOF, the Assignor and the Assignee have executed this Assignment
effective as of the date first above written.

 

HYDRON TECHNOLOGIES, INC.

 

 

By:

/s/s Richard Banakus

 

Richard Banakus,

 

Chairman and Interim President

 

 

BRAND BUILDERS RX, LLC

 

 

By:

/s/s Ilonka Harezi

 

Ilonka Harezi, Manager

 

Exhibit A-1

--------------------------------------------------------------------------------




SCHEDULE A-1

 

INVENTORY

(as of September 30, 2008)

 

List of of Finished Goods and Work in Process Held in Inventory

 

Part #

Description

Quantity On Hand

 

 

BrkstPainRlfCrm-BulkForm3

pain relief formula 3

 

2.1999

Brkstnpainrelfcrm-BulkForm2

pain relief formula 2

 

1.63636

BrkstnPain RlfCrm-BulkForm1

pain relief formula 1

 

1.63636

ImpoundedHandCream

Impounded hand cream

 

3,900.00

BrkForm210Cream1.5oz

Brookstone Formula 210 Cream 1.5oz

 

432.00

BrkForm210-Bulk#

Brookstone Formula 210 Cream Bulk

 

4,408.00

Cellulite Cream

Cellulite Cream

 

0.00

ChemHydronAlcoSol

Hydron LIQUID Alcohol Solution Cream

 

54.00

ChemHydronsolPeg8

Hydron Solution Peg 8

 

12.00

ChemHydronSolPropyleneGlycol

Hydron Solution Propylene Glycol Toner

 

0.00331

ChemSFactorSolution

S-Factor Solution

 

12.00

D15500

Chairside Reline & Repair Kit

 

181.00

D15501

Dental Base Material 12 unit

 

0.00

D15503

Cold Cure Reline&Repair Kit

 

-3.00

D15505

2 Unit Cold Cure Kit

 

288.00

D15506

Dental Freshener

 

8,928.00

D15507

Chairside Powder 4oz

 

36.00

D15510

Heat Cure Liquid 5 oz

 

0.00

D15511

Heat Cure Powder 10 oz

 

13.00

D15512

Cold Cure Liquid 8 oz

 

30.00

D15513

Cold Cure Liquid 2 oz bottle

 

0.00

D15515

Cold cure Powder 1 lb

 

8.00

D15516

Heat cure Powder 2 .5 #

 

23.00

D15517

Dental Glycerin 1 oz

 

0.3125

D15519

Cold Cure Bulk Liquid

 

8.00

D15520

Dental Bags

 

376.00

D15521

Dental Cups

 

71.00

DJD2007-S

DJD - Facial Moisturizer (Sample Size)

 

500.00

DRammisHealingGel

Drammis Healing Gel

 

1,170.00

ECHO-DERM

ECHO-DERM SC

 

19.80

EH3200

Elizabeth Halen - Instant Firming Serum

 

0.00

Elite1000

Elite Intensive Cell Therapy (Men’s 1oz) Item # M326-EG2

 

0.00

Elite1050

Elite Intensive Cell Therapy (Women’s 1oz) Item # M326-EG2

 

169.00

HB101

Botanical Body Mist-Classic

 

330.00

HB101-1

Botanical Body Mist Springtime

 

37.00

HB101-2

Botanical Body Mist-Orange

 

0.00

HB101-Bulk#

Botanical Body Mist Bulk

 

82.00

 

Exhibit A-1-1

--------------------------------------------------------------------------------




HB105 Duo

Menthol Ice Duo

 

142.00

HB105-Bulk#

Menthol Ice Bulk

 

88.70

HB300Duo

Botanical Bath & Shower Cleanser (Duo)

 

25.00

HB300Single

Botanical Bath & Shower Each

 

36.00

HB300-Bulk#

Botanical Bath & Shower Bulk

 

314.00

HB301

Botanical 2in1 Moisturizing Body Wash

 

46.00

HB500Single

All Over Body Moisturizer - Original Old 284431

 

125.00

HB500-Bulk#

All Over Moisturizer Bulk

 

431.00

HB505

All Over Moisturizer - Citrus Splash

 

79.00

HB505Bulk#

All Over Moisturizer Citrus Bulk

 

0.00

HB510

All Over Moisturizer (Pearberry) Pump

 

51.00

HB510Bulk#

All Over Moisturizer Pearberry Bulk

 

0.00

HC101

Micro Dermabrasion Face Cleanser

 

3.00

HC101-40 Bulk

Microderm Cleanser-40#

 

575.00

HC101-Bulk

Micrdermabrasion Bulk

 

26.00

HC101C

Micro Dermabrasion Face Cleaner Contract Mfg

 

0.00

HC205

Gentle Cleansing Creme

 

76.00

HC205-Bulk#

Gentle Cleansing Cream-Bulk

 

209.00

HC310

Gentle Eye Make Up Remover

 

136.00

HC310-Bulk#

Eye Make Up Remover Bulk

 

0.00

HC701

Botanical Toner

 

-5.00

HC701-Bulk#

Toner Bulk

 

-2.46375

HC804

Antibacterial Facial Cleansing Gel

 

5,286.00

HC805

Oil Control Cleansing Gel

 

58.00

HC805 Bulk#

Oil Cleansing Gel Bulk

 

0.00

HC825

Oil Balancing Toner

 

40.00

HD1300DL-Bulk

HD Day Cream Bulk

 

40.00

HH106 Duo

Botanical Volumizing Shampoo (duo)

 

-5.00

HH106 Single

Botanical Volumnizing Shampoo Singles

 

32.00

HH106-Bulk#

Botan Volumn Shampoo- Bulk

 

185.00

HH210 Duo

Botanical Detangling Conditioner (duo)

 

16.00

HH210 Single

Botanical detangling Conditioner singles

 

117.00

HH210-Bulk#

Conditioner Bulk

 

41.30

HH300

Botanical Ultimate Control Finishing Spray

 

16.00

HH301

Silk & Shine Luminating Spray

 

-5.00

HH303

Botanical Styling & Finishing Spray

 

0.00

HH400

Healthy Hair Collection

 

0.00

HL100

Hydron Lite Therapy

 

148.00

HM100

Hydronamins Day Creme

 

20.00

HM100-Bulk#

Hydronamins Day Cream Bulk

 

0.00

HM101

Hydronamins Night Creme

 

267.00

HM101-Bulk

Hydranomins Night Cream Bulk

 

0.00

HM102

Line Smoothing Complex

 

164.00

HM102-Bulk

Line Smoothing Complex

 

0.00

HM103-254

Self Adjusting Tinted Moisturizer(Fair Peach - light)

 

31.00

HM103-254-Bulk#

Tinted Moist-Fair Peach Bulk

 

0.00

HM103-255

Self-Adjusting Tinted Moisturizer (Blush Beige - Medium)

 

23.00

HM103-255 Bulk#

Tinted Moisturizer Blush Beige Bulk

 

0.00

 

Exhibit A-1-2

--------------------------------------------------------------------------------




HM103-616

Tinted Moisturizer - Barely Bronze

 

110.00

HM106

Under Eye Concealor (blush beige)

 

215.00

HM107

Under Eye Concealor Barely Bronze

 

90.00

HM510

AM - Daily Facial Moisturizer

 

15.00

HM510-Bulk#

AM Daily Facial Moisturizer Bulk

 

0.00

HM550

PM - Restorative Night Creme

 

31.00

HM550 Bulk#

Moist Bal Night Cream Bulk

 

0.00

HM701

AM - Puffy Eye Relief

 

17.00

HM701-Bulk#

AM Puffy Eye Bulk

 

0.00

HM750

Fragile Eye Moisturizer

 

54.00

HM750-Bulk#

Fragile eye moisturizer Bulk

 

0.00

HM751

Eye Moisturizer w Puffy eye Relief

 

0.00

HOB222

 

 

 

 

HOB222A

Organic Body Wash Hazelnut

 

106.00

 

HOB222B

Organic Body Wash Gardenia

 

51.00

 

HOB222C

Organic Body Wash Grapefruit/Watermelon

 

74.00

 

HOB222D

Organic Body Balm Hazelnut

 

24.00

 

HOB222E

Organic Body Balm Gardenia

 

4.00

 

HOB222F

Organic Body Balm Grapefruit/Watermelon

 

8.00

 

HOB222 - Other

Hydron Organics Body Gift Set

 

78.00

Total HOB222

 

 

345.00

HP3DFM

H3P - Pro Series - Daily Facial Moisturizer (Non ESP) Pump

 

996.00

HP3DFM-Bulk

H3P Pro Series Daily Facial Moisturizer-Bulk

 

6.20

HP3DFM-S

Facial Moisturizer samples

 

151.00

HP3EC

H3P - Pro Series - Eye Cream

 

592.00

HP3RNC

H3P - Pro Series - Resorative Night Cream

 

79.00

HP3RNC-Bulk

H3P Pro Series Restorative NIght Cream-40#

 

0.00

HPS01

H3P - Pro Series - Self-Adjusting 1.0 Retinol Serum

 

139.00

HPS02

H3P - Pro Series - Pore Redefining & Resurfacing Glucosamine

 

5.00

HPS02s

H3P - Pro Series - Pore Redefining & Resurfacing Glucosamine (Sample 0.3oz)

22.00

HPS03

H3P - Pro Series - Vital Recovery Serum 24%

 

33.00

HPS04

H3P - Pro Series - Pure Radiance Brightening Solution

 

1,032.00

HPS04s

Hydron Pro Series Pure radiance Brightening Solution Samples 7ml

2,756.00

HPS04-BulkB

H3P- Pro Seris Pure Radiance Brightening Serum Bulk

 

18.81169

HPS05

H3P Pro Series Retinol 0.5

 

126.00

HS015Duo

Sportscreen Twin Pack

 

21.00

HS015Single

Sportscreen SPF 15 singles

 

160.00

HT001

Tri-Activating Skin Clarifier

 

303.00

HT001-Bulk

Tri Activating Clarifier Bulk

 

28.00

HT235

Wrinkle Reducing Collagen Concentrate

 

61.00

HT235-Bulk

Wrinkle Reducking Collagen Bulk

 

21.60

HT260

Active Hydroxy Facial Peel

 

5.00

HT905

5 - Minute Revitalizing Masque

 

16.00

HX325

Microdermabrasion Deep Treatment

 

86.00

HX325Bulk#

Microdermabrasion Deep Treatment Bulk

 

13.90

K120

Body Rescue Trio

 

5.00

K122

Eye Trio Special

 

3.00

 

Exhibit A-1-3

--------------------------------------------------------------------------------




Loufas

Loufas

 

171.00

MD102

BOTANICAL BATH & SHOWER CLEANSER DUO FOR $22.00 GET
FREE >ALL OVER MOISTURIZER

0.00

MD103

BOTANICAL VOLUMIZING SHAMPOO DUO FOR $20.50 GET FREE
BOTANICAL DETANGLING CONDITIONER DUO

-1.00

MD104

MICRODERMABRASION FACE CLEANSER FOR $16.50 GET FREE
BOTANICAL TONER

-5.00

Men100A

Shaving Cream

 

35.00

MEN100B

After Shave

 

23.00

Men100C

Men’s Body Wash

 

48.00

MENTrio

HYDRON MAN TRIO (Hydrating Shave Creme , Nourishing After Shave Balm,
Men’s Body Wash)

2.00

Reliv1500 Bulk#

Reliv Cleansing Gel Bulk

 

1,716.00

Reliv1510-Bulk#

Reliv Day Cream Bulk

 

1.00

Reliv1520-Bulk#

Bulk Reliv Night CReam

 

992.416

Reliv1540-Bulk

Reliv Serum Smooth & Lift Bulk

 

457.03125

Trav 118

Menthol Ice Samples

 

887.00

TRAV100

Gentle Cleansing cream - Travel Size 2.25oz

 

651.00

TRAV101

Botanical Toner 2 fl oz TRAVEL SIZE

 

570.00

TRAV102

MicroDermabrasion Face Cleanser with Self-Adjusting Beads 2 fl oz TRAVEL SIZE

372.00

TRAV103

Fragile Eye Moisturizer .25 fl oz TRAVEL SIZE

 

129.00

TRAV104

Moisture Balance Restorative Night Creme .75 fl oz TRAVEL SIZE

1,158.00

TRAV105

Daily Facial Moisturizer .75 fl oz TRAVEL SIZE

 

209.00

Trav106

All Over Moisturizer 2.25 oz

 

404.00

Trav106Trio

All Over Moisturizer Tube Trio 2.25 oz

 

44.00

TRAV107

Tri-Activating Skin Clarifier .5oz

 

859.00

Trav108

MIcrodermabrasion Cleanser Tubes 2.25 oz

 

99.00

Trav111

Tri-Activating Skin Clarifier .5oz

 

1.00

Trav112

Garden Melon Body Wash samples .2 oz

 

37.00

Trav117

Travel Shave Cream

 

0.00

Trav119

Sample Hydron Shampoo 2.2 oz

 

0.00

Trav120

AM Puffy Eye Relief Travel Size

 

1.00

TRAV121

Botanical Conditioner 2oz

 

0.00

Trav500

Travel Size Miracle Erase

 

12.00

 

 

 

 

46,349.08362

 

Exhibit A-1-4

--------------------------------------------------------------------------------




List of Raw Materials, Packaging and Other Materials and Supplies Used in the
Production of Finished Goods

 

*NOTE: Chemicals are reflected in pounds or portion thereof. All other
components or raw materials are reflected in actual number of pieces .

 

Part #

Description

Quantity On Hand

 

PLT

Pallet Charge

 

2.00

AdSouthLargeNailCap

AdSouth Large Nail Caps

 

13,600.00

AdSouthLargeNailJars

AdSouth Large Nail Jars

 

12,608.00

ADSouthSmallNailCaps

AdSouth Small Nail Caps

 

14,347.00

AdSouthSmNailJars

AdSouth Small Nail Jars

 

13,500.00

AJ65/15/C

4 LAYER BLUE CAP

 

1,322.00

AJ65/50/C

4 LAYER BLUE CAP TO FIT 50ML

 

2,560.00

BaseJ61

J61 Base

 

2,466.00

BOXAUTO5OZ

BOX BROOKSTONE AUTO BOTTOM 5OZ

 

12,160.00

BOXgentclean

Hydron Gentle Cleansing Creme Boxes

 

4,152.00

BOXHYDMDAY

Hydronamins Vitamin Therapy Day Creme Boxes

1,735.00

BoxHydronGeneric

Hydron Generic Boxes CBOX067

 

3,663.00

BoxHydronSkinColl

Hydron Skincare Collection Box

 

5,077.00

BoxReliv1520

ReversAge Night Skin Restore Boxes

 

2,845.00

Boxrelivdailyifc

Reliv Daily Defence IFC

 

7,632.00

BoxTriActivatingClarifierbox

Tri Activating Clarifier Box

 

2,729.00

Btl1.75ozFootedrndnk18/415

1.75 oz Footed Round 18/415 Neck

 

258.00

Btl1ozGlassRound

1oz Glass Round

 

2,659.00

Btl1ozGoldAirless

Bottle 1 oz Gold Airless

 

0.00

btl2oztottle

2 oz tottle bottle

 

0.00

BTL2OZCYL

2oz natural cylinder

 

3,372.00

Btl4ozalumepoxyPhenCTg

Bottle 4oz Brushed Aluminum 24/410 Epoxy Phenolic Coating

558.00

btl4ozcosmonatural

4oz Cosmo Natural bottle

 

10,666.00

Btl2ouncelSilverAlum

Bottles 2 ounce Silver Alum Brushed

 

1,105.00

btl8oznatcosmo

8oz Cosmo Natural 24/410

 

0.00

Btl8ozCosm

8 oz Cosmetic Bottle

 

1,083.00

BtlBlue8ozCosmRndTl

Bottles Cobakt Blue 8 oz PET COSMO ROUNDS TALL 24/410

691.00

BtlClr6ozPetCosmRdsTl

Bottles Clear 6 oz PET COSMO ROUNDS TALL 24/410

951.00

BtlClr8ozPETCosmovls

Bottles clear 8oz PET COSMOVALS 24/410

 

1,445.00

BtlClr8ozPetCosmRdsTl

Bottles Clear 8 oz PET COSMO ROUNDS TALL 24/410

2,349.00

BtlCustom2ozovalvale

Bottle 2 oz Oval Vale from Custom

 

31,250.00

BtlCustom4ozovalvale

Bottle 4oz Oval Vale from Custom

 

36,030.00

btlcylinderwhite8oz

bottle white cylinder 8 ounce

 

0.00

BtlH3PBENPERSOL

Bottle H3P Benzoyl Peroxide Solution

 

742.00

BtlH3PCoalTar

Bottle H3P Coal Tar

 

740.00

BtlH3pDailyMoist

Bottle H3P Daily Moisturizer

 

0.00

BtlH3PRetinolSerum.5

Bottle H3P .5 Retinol Serum

 

597.00

BTLHYD50ML

GOLD AIRLESS BOTTLE

 

31.00

BtlJ61

J61 Bottle

 

1,161.00

BTLKILOfor SSolutions

kilo bottle for S solutions

 

0.00

BtlNatl4ozBstnRds

Bottles Natural 4 oz HDPE Boston Rounds 24/410

2,486.00

BtlPmp60ml24/410Frst

Bottle & Pump for 24/410 Frosted Glass

 

875.00

 

Exhibit A-1-5

--------------------------------------------------------------------------------




BtlProseriesAb65/40

Blue Bottle w silver Collar Treatment

 

2,592.00

BTLRELIV1510

50ML 20/410 AIRLESS BOTTLE-SILVER

 

7,800.00

BTLrelivsm/lift

Paris Series. 15ml UV Frosted Bottle w/matte silver Plastic Base,
White Plastic Actuator w/matte...

0.00

BtlRollOnABA242

Roll on Bottles ABA 242

 

971.00

BtlWhite8ozCosmo

8oz White Cosmo Bullet Bottle

 

5,000.00

CAP13/415GOLD

GOLD CAP .5 oz TRI ACT

 

1,886.00

Cap2ozTonerBottle

Cap 2oz Toner Bottle

 

14,361.00

Cap8ozCosmetic

8 oz Cosmetic Cap

 

0.00

CapAB/65/45C for Ab 65/40

Cap For BtlProseries AB65/40 Price included w Bottle

3,078.00

CapAB65/80Cfor Ab65/80

Cap for BtlproseriesAB65/80 price incl in bottle

1,587.00

CapABA240CW

Roll On caps and Roll Ons

 

2,500.00

CapDD24790

Caps,Dispensing Smooth Metal Shell Disc Top Gold/White 24/410

978.00

CapDD24805

Caps,Dispensing Metal Shell smooth Silver/White 24/410

4,340.00

CAPHYDR50ML

ALUMINUM OVER CAP-GOLD FOR AIRLESS BOTTLES

0.00

CapJ61

J61 Cap

 

1,170.00

CAPRELIV50ML

SILVER CAP FOR AIRLESS BOTTLE

 

80.00

Caps Fine Ribbed EBttl

Fine Ribbed Bottle Caps Wh7135

 

3,837.00

CBAG065

Clear Blue Boutie Bags

 

60.00

CBAG076

Green Boutie Bags

 

243.00

CBAG079

Hydron Blue Bags

 

0.00

CBAG081

Hydron Skin Care Bags

 

1,225.00

CBAG082

Hydron Black Travel Bags

 

1,464.00

CBAG084

Hydron Frosted Travel Bags

 

8,640.00

CBAG087

Hydron Blue Travel Bags

 

34,468.00

CBAG113

PVC Bags DR Direct

 

8,000.00

CBOT039

1/2oz Oblong 18-415 White Bottles

 

1,522.00

CBOT063

2oz Clear Soft Shoulder Cylinders

 

24,173.00

CBOT131

Silk & Shine Spray Bottles

 

67.00

CBOT163

Hydron Gentle Cleansing Tubes 2.25oz

 

21,812.00

CBOT178

Frosted Bottles 1oz

 

1,809.00

CBOT182

Frosted Glass Bottles 1/2oz

 

8,538.00

CBOT186

8oz Natural Bullet Bottle

 

0.00

CBOT190

15ML Airless Clear Bottle,w/Alum Gold Decor,White Airless Lotion Pump
w/Alum Gold Decor, Gold Al...

67.00

CBOX017

Fragile Eye Moisturizer Boxes

 

14,253.00

CBOX090

Hydron Moisturizing Balance Boxes

 

10,777.00

CBOX097

Hydron self Adjusting Tinted Moisturizer Boxes

1,548.00

CBOX102

Best Defense Moisture Balancing Restorative Boxes

13,210.00

CBOX158

Body Renewal Box Divider

 

3,739.00

CBOX166

Reliv Eye Renewal Creme White Boxes

 

19,826.00

CBOX167

Reliv - Smooth & Lift Box

 

2,472.00

CCAP003

Push/Pull 2 oz Caps

 

147.00

CCAP005

2” Gold hydron logo caps

 

499.00

CCAP059

Gold Caps 53/400

 

14,490.00

CCAP064

Gold Cap 2” 1/2IN DEEP

 

608.00

CCAP125

Tri Activating Gold Cap W/Hydr

 

60,687.00

CCAP173

HT5CAP007 GOLD PUMP

 

176.00

CCAP175

24/410 XTSS GOLD #2 CAP .040

 

8,672.00

 

Exhibit A-1-6

--------------------------------------------------------------------------------




CCAP176

WHITE CAP

 

1,000.00

CCAP177

18/415 GOLD CAP

 

750.00

CCAP179

HYDRON GOLD CAP 2”

 

237.00

CCONT091

Hydron All Over Moisturizer Containers 8oz

 

1,418.00

ChemBenzPerox

polypore benzyl peroxide

 

0.00

ChemAccuscrub

Accuscrub

 

9.00

ChemActiphyte calendula

Calendula Extract

 

5.00

ChemActiphyteCentellaAsiatica

Actiphyte Centella Asiatica

 

0.00

ChemActiphyteChamomile

Chamomile Extract

 

0.00

CHemActiphyteGinko

Ginkgo Extract

 

1.00

ChemActiphyteGinseng

Ginseng Extract

 

7.00

ChemActiphyteGotuCola

Actiphyte of Gotu Cola AQ

 

28.60

ChemActiphyteGrapeSeed

Actiphyte Grape Seed

 

0.00

ChemActiphytreGreenTea

Actipyte of Green Tea GL

 

11.20

ChemActiphyteHorseChestnut

Horse Chestnut Extract

 

8.20

ChemActiphyteMeadowsweet

Meadowsweet Extract

 

0.00

ChemActiphyePassionFlwr

Passion Flower Extract

 

0.00

ChemActiphyteSeaKelp

Sea Kelp Extract

 

0.00

ChemActiphyteWatercress

Watercress Extract

 

0.00

ChemActiphyteWitchHazel

Actipyhte of Whitch Hazel

 

34.60

ChemActiplex

Actiplex

 

0.00

CHEMACUL22

ACULYN-22

 

431.00

ChemAdvera402N

Advera 402N

 

0.00

ChemAlkamulsEGDS

Alkamuls EGDS

 

490.40

ChemAllantoin

Allantoin

 

15.00

ChemAloe PG50

Aloe Vera PG50 Extract

 

0.00

CHEMALOEPOWDER

ALOE POWDER 200X

 

0.38

ChemAloeVera1-1

Aloe Vera 1:1

 

0.00

ChemAloeVeraExtract

Aloe Vera Extract

 

0.00

ChemAlphaBisabolol

Alpha Bisabolol

 

0.00

ChemALS30

ALS30 AMMONIUM LAURYL

 

35.20

ChemAlumOxide

Aluminum Oxide

 

1,342.00

ChemAmazeXT

Amaze-XT (HAIR)

 

2.40

ChemAmerlateP

Amerlate P (isopropyl lanolate)

 

0.00

ChemAmigelGranulated

Granulated Amigel

 

20.00

ChemAmmoniaSol27%

Ammonia Solution Strong Aqua Ammonia 27 Deg.

200.00

ChemAmmoniumLaurethSulfate

Ammonium Laureth Sulfate

 

450.00

ChemAmp95

Amp 95

 

421.40

ChemAOS40

Bio Terge AS-40

 

279.40

ChemAppleCiderVinegar

Apple Cider Vinegar

 

4.00

ChemAPT

APT

 

12.855

CHEMAQUABKLO

AQUASPERSABIL BKLO Black Pigment

 

55.00

ChemAquaPro WP

Aqua Pro Wheat Protein

 

16.00

ChemAquaPro2BG

Aqua Pro 2 BG

 

17.00

ChemAquaPro2WWA

Aqua Pro WWA

 

0.00

ChemAquaPro2WWS

Aqua Pro 2 WWS

 

39.00

ChemAquaProCO

Aqua Pro CO

 

20.40

ChemAquaProIIWG-E

AquaPro II WG-E

 

30.00

 

Exhibit A-1-7

--------------------------------------------------------------------------------




CHEMAQUARIO

AQUASPERSABIL RIO Red Pigment

 

54.40

ChemAquaSF1

Aqua SF 1

 

261.60

CHEMAQUATIO2

AQUASPERSABIL R TIO2 White Pigment

 

89.00

CHEMAQUAYIO

AQUASPERSABIL YIO Yellow Pigment

 

53.60

ChemArbutin

Arbutin

 

0.97

CHEMARGILENE

ARGILENE

 

0.00

ChemArlacel165

Arlacel165

 

0.00

ChemArlasolve200/Isoceteth20

Arlasolve/Isoceteth20

 

247.60

CHEMASCGLUC

Ascorbyl Glucosamine

 

17.80

ChemAscorbicAcid

Ascorbic Acid

 

0.00

ChemAvacado Oil

Avocado Oil

 

11.04

ChemAvocadin

Avocado Unsapon. (Crodarom Avocadin)

 

35.40

ChemAwapuhi

Awapuhi

 

60.00

ChemExtractBalmMint

Balm Mint Extract

 

0.00

ChemBambooPowder

Bamboo Powder

 

0.00

CHEMBEADBL

Floratech Blue Beads

 

34.20

CHEMBEADOR

Florabeads - Sunburst Orange 28/60

 

11.00

CHEMBEADRD

Floratech Red Beads

 

20.00

ChemBeesWax

Bees Wax (White)

 

10.80

ChemBeesWaxYellow

Yellow Bees Wax

 

15.00

ChemBelsil DM350

Belsil DM 350 in 440# drum

 

820.235

ChemBelsilAK200

Belsil AK200 440# Drum

 

354.81

ChemBentonite

Bentonite

 

0.00

CHEMBENZALCO

BENZYL ALCOHOL

 

474.80

ChemBenzalkoniumChloride50%

Benzalkonium Chloride 50%

 

0.00

chembenzo

benzocaine

 

5.50

ChemBenzphenone-3

Benzophenone 3 oxybenzone

 

18.30

ChemBetaineC

ChemBetaine C Velvetex BA 35

 

355.00

ChemBHA

BHA

 

26.80

ChemBHT

BHT

 

40.48

ChemBlackCohoshExtract

Black Cohosh Extract

 

0.00

ChemBladderwrackExtr

Bladderwrack Extract

 

0.00

ChemBLUEBERRY

BLUEBERRY SWEETNER

 

23.60

ChemBorageOil

Borage Oil

 

28.80

ChemBotanicellAntiOxidant

BotaniCell Anti-Oxidant

 

0.00

CHemBotanicellDetox

Botanicell Detoxifying

 

0.00

CHemBulkHydronSHaveCream

Bulk Hydron Shave Cream

 

0.00

ChemButyleneGlycol

1,3 Butylene Glycol

 

5.20

ChemBVOSC

BVOSC

 

5.50

ChemCactusExtract

Cactus Extract

 

0.00

ChemCaffeineAna

Caffeine Anahydrous

 

39.80

ChemCameliaOIl

Camelia Oil

 

0.00

ChemCamphor

Camphor

 

0.00

ChemCaprCapricTgly

Caprylic / Capric Triglyceride

 

40.56

ChemCaramel

Carmel Color

 

8.00

ChemCarbomer 934

CARBOMER 934

 

39.80

ChemCarbomerETD2020

Carbomer ETD 2020

 

67.00

ChemCarnubaWax

Carnuba Wax

 

55.00

 

Exhibit A-1-8

--------------------------------------------------------------------------------




ChemCelquatH100

Celquat H100

 

77.80

CHEMCERA847

Ceraphyl 847 PAIL SIZE

 

214.41

ChemCeramideHO3

Ceramide HO3

 

0.00

CHEMCERAPA

CERASYNT PA PAIL SIZE PROPYLENE GLYCOL STEARATE

45.00

ChemCeraperese III

Cerasperese III

 

0.00

ChemCeraphylNGA

Ceraphyl NGA

 

466.50

ChemCeteareth20

Ceteareth 20

 

0.00

ChemCetylAlcohol

Cetyl Alcohol

 

63.00

ChemCetylPalmitate

Cetyl Palmitate

 

131.60

ChemCholesterol

Cholesterol

 

0.00

ChemChromOxideGreen

Green Chromium Oxide

 

0.00

CHemCitricAcid

Citric Acid - Anhydrous USP (50 lb Bag - Granular)

10.40

CHEMCM040

Cyclopentasiloxane 040(WACKER BESIL)

 

549.00

CHEMCOALTAR

COAL TAR TOPICAL SOLUTION USP

 

27.40

ChemCocoaButterDeodorized

Deodorized Cocoa Butter

 

16.80

ChemCoconutOil

Coconut Oil

 

27.40

ChemColeusExtract

Coleus Extract

 

0.00

ChemColloidalOatmeal

Colloidal Oatmeal

 

3.50

ChemColorFDCBlue#1

FD&C Blue #1 (1% soulution)

 

0.00

CHEMCOLORGR3

F,D, &C GREEN #3

 

0.00

ChemComfreyGL

Comfry GL

 

9.40

ChemComfreyLeafExtract

Comfrey Leaf Extract

 

13.00

ChemConeFlowerExtract

ConeFlower Extract

 

0.00

ChemCosmoferm III

Cosmoferm Mix III

 

0.00

CHEMCPC

CETYLPYRIPINIUM CHLORIDE

 

51.80

ChemCrodafos CP50

Crodafos CP-50

 

43.90

CHemCropepsol

Cropepsol

 

45.00

ChemCroSilk

Crosilk 10,000

 

40.20

ChemCrshdAprctSds

Crushed Apricot Seeds APS 40/60

 

6.00

ChemCS20

CS 20

 

20.00

ChemCucumberExtract

CUCUMBER EXTRACT

 

4.20

ChemCupricSulfate

Copper Sulfate

 

0.00

ChemCuridone

Curidone

 

5.00

ChemD-GlucosamineSulfate

D-Glucosamine Sulfate

 

0.00

ChemDermacryl79

Dermacryl 79

 

0.00

ChemDismutin BT

Dismutin

 

1.00

ChemDiSodium EDTA

Disodium EDTA Dissolving Na2

 

0.00

ChemDLpanthenol

DL Panthenol Powder

 

0.17

ChemDMDMHydantoin

DMDM Hydrant

 

21.80

CHEMDOE120

GLUCAMATE DOE 120(ANTIL 120)

 

17.00

CHEMDOW1401

DOW 1401

 

37.20

ChemDow190

Dow 190

 

44.00

ChemDow193

Dow 193 Surfactant

 

35.80

CHEMDOW200FL

DOW 200 FLUID

 

18.40

ChemDow245

Dow 245

 

0.00

ChemDow2503Wax

DOW 2503 Wax

 

45.00

CHEMDOW345

DOW 345

 

0.00

ChemDow556

Dow 556

 

0.00

 

Exhibit A-1-9

--------------------------------------------------------------------------------




ChemDow580Wax

Dow Corning 580 Wax

 

7.90

CHEMDOW9040

Dow 9040

 

36.00

CHemDow929

Cationic Emulsion Dow 929

 

196.595

CHEMDOWICIL200

DOWICIL 200-QUATERNIUM 15

 

24.60

ChemDryFlo-PC

DryFlo-PC

 

48.22

CHEMEHTYLHEXSAL

ETHYLHEXYL SALICYLATE (OS)

 

445.00

ChemElderfowerExtract

Elderflower Extract

 

0.00

ChemEmulglade68/50

Emulgade PL 68/50

 

43.80

ChemEmulsWax

Emulsifying Wax

 

0.00

ChemEmuOilKalaya

Emu Oil Kalaya

 

12.50

chemenergisome

energisome

 

0.08

CHEMESTER105

SCHEROMOL 105

 

0.00

CHemEveningPrimroseOilSR

Evening Primrose Oil (Super Refined)

 

15.02

ChemExtractBlackWalnut

Black Walnut Extract

 

4.40

CHEMExtractBlad

BLADDERACK EXTRACT

 

0.00

ChemExtractCarrot

Carrot Extract

 

2.20

ChemExtractCentellaAsiatica

Centella Asiatica Extract

 

2.20

ChemExtractEucalyptus

Eucalyptus Extract

 

0.00

ChemExtractEveningPrimrose

Evening Primrose Extract

 

6.96

ChemExtractFennelSeed

Fennel Seed Extract

 

7.80

ChemExtractHorsetail

Horsetail Extract

 

2.20

ChemExtractIrishMoss

Irish Moss Extract

 

2.20

ChemExtractLaminaria

laminaria extract

 

2.20

CHemExtractLavender

Lavender Extract

 

2.20

CHemExtractLemongrass

Lemongrass extract

 

4.40

ChemExtractLemonPeel

Lemon Peal Extract

 

4.40

ChemExtractRose

Rose Extract

 

2.20

ChemExtractRosemary

Rosemary Extract

 

4.40

CHEMExtractSpirulina

SPIRULINA EXTRACT

 

0.00

ChemEyeseryl

EYESERYL

 

2.20

ChemFD&C Green #3

FD&C Green #3 (.1% solution)

 

0.00

ChemFDCBlue#1

FDC Blue #1

 

2.96075

ChemFD&C Yellow

FD&C Yellow

 

0.00

ChemFinsolv TN

Finsolv TN - C12-15 Alkyl Benzoate

 

505.00

CHEMFLAVSTRAW

STRAWBERRY FLAVORING

 

1.00

ChemFlexanII

Flexan II

 

29.20

ChemFlexPOwder

Flex POwder

 

3.40

ChemFlexPower

Flex Power 18001

 

20.00

ChemFlorastersK20W

Florasters K20W

 

0.00

ChemFlorasters60

Florasters 60

 

34.00

ChemFrag801338

Fragrance # 801338 (Hagellin)

 

267.00

ChemFrag805872

Frgrance 805872

 

58.00

CHEMFRAG86F773

Fragrance 86F773 HYDRON

 

22.76

ChemFrag95F/1033

Fragrance 95F/1033

 

90.80

ChemFrag96F/1514

Fragrance 96F/1514

 

125.00

ChemFragCandyCane

Candy Cane Fragrance

 

9.00

ChemFragCherryAlmong

Cherry Almond Fragrance

 

5.80

ChemFragCinnamonEggNog

Cinnimon Egg Nog Fragrance

 

8.80

 

Exhibit A-1-10

--------------------------------------------------------------------------------




ChemFragCoolQuince

Cool Quince Fragrance

 

0.00

ChemFragGardenia

Gardenia Fragrance

 

17.80

ChemFragGardenMelon

FRAG.: GARDEN MELON # AB000293 $12.80/LB. BELMAY

41.40

CHemFragGreenTomCitr

Green Tomato Citrus Fragrance

 

6.79141

ChemFragGrpftWtrmln

Grapefruit Watermelon Frangrance

 

28.40

CHemFragHerbalKiwi

Herbal Kiwi Fragrance

 

32.50

ChemFragHotChoc

Hot Chocolate Fragrance

 

8.80

CHEMFRAGHYDRON

HYDRON TYPE (86F733) 35#PAIL

 

22.76

ChemFragIceland

Iceland Fragrance-G2113

 

34.30

ChemFragPearberry

Pearberry Fragrance

 

23.00

ChemFragQ15541

Fragrance Q15541

 

60.00

ChemFragranceDarkWood

Dark Wood Fragrance

 

33.00

chemfragrefresh

fragrance Refreshing Mandarin

 

2.50

ChemFragSugarCookie

Sugar Cookie Fragrance

 

29.00

ChemFragTedGibson

Frangrance Ted Gibson

 

0.00

ChemFragWarmWintSpice

Warm Winter Spice Fragrance

 

33.60

CHemFragWasabiSorbet

Wasabi Sorbet Fragrance

 

18.79885

ChemFragWhisper

Wisper Fragrance

 

55.40

Chemfragwoody

Woody Fragrance

 

3.98331

ChemG-AminoButAcid

G-Aminobutyric Acid

 

12.20

ChemGafquat755N

Gafquat 755N

 

27.80

CHEMGANTREZ

GANTREZ A-425

 

340.00

ChemGeogard221

Geogard 221

 

82.20

ChemGermaben II

Germaban II

 

558.40

ChemGlucamE20

Glucam E20

 

26.20

ChemGlycerin

Glycerin

 

254.13

ChemGlycolStearate

Glycol Stearate

 

0.00

ChemGlycolicAcid

Glycolic Acid

 

26.94

CHEMGLYCSTEARSE

Glyceryl Stearate SE ( GMS SE)

 

227.60

ChemGlydantPlusLiquid

Glyant Plus Liquid

 

33.60

ChemGlyeralStearate165

Glyceral Stearate 165/Protameen

 

133.00

ChemGlypure

Glypure

 

25.00

CHEMGLYSTER

Glyceryl Stearate (GMS)

 

242.00

ChemGrapeSeedOIl

Grape Seed OIl

 

37.68163

ChemGrapeSeedPowder

Grape Seed POwder

 

40.00

CHemGreenCitrus

Green Citrus

 

30.00

ChemHazelnutFragrance

Hazelnut Fragrance

 

24.00

ChemHazelnutOil

Hazelnut Oil

 

0.00

CHemHexaleneGlycol

Hexalene Glycol

 

399.00

ChemHSBO Beads

HSBO Beads Natural

 

47.00

ChemHydrLecithin

HYDROGENATED LECITHIN

 

16.40

CHEMICS

Isocetyl Stearate

 

43.80

ChemImidUrea

Imidazolidinyl Urea

 

0.0083

ChemInstafirm SP

InstaFirm-SP (NA2 Soy)

 

0.00

ChemInstafirm WP

Instafirm WP (NA2 Wheat)

 

51.8853

ChemIPM

Isopropyl Myristate IPM

 

278.60

ChemIPP

Isopropyl Palmiate IPP

 

744.50304

ChemIrgasanDP300

Irgasan DP 300

 

43.00

 

Exhibit A-1-11

--------------------------------------------------------------------------------




ChemIvyPG350extract

Ivy Extract

 

8.00

ChemJaguarC135

Jaguar C135

 

78.7659

ChemJeeslic6056

Jeesilc 6056

 

37.10

ChemJeeslicPMCM

Jeeslic PSCM

 

20.00

ChemJojobaOILGolden

Jojoba OIl Golden

 

446.00

ChemJoJobaOilRefined

Jojoba Oil Refined

 

408.15

ChemKaolin

Kaolin

 

0.00

ChemKatjhon CG

Kathjhon

 

0.00

ChemKeltrolCGT

KELTROL CGT

 

45.37973

ChemKukuiNutOil

Kukui Nu Oil

 

0.00

ChemL’Argnine

L’Argnine

 

0.00

ChemLactomide

Lactomide

 

11.00

ChemLacticAcid

Lactic Acid

 

0.00

ChemLanetteWaxONF

Lanette Wax O NF

 

38.40

CHEMLANO

Lanolin (USP Grade)

 

72.46

ChemLanol1688

Lanol 1688

 

15.7607

CHemLavenderOil

LAVENDIN OIL

 

12.00

ChemLicoriceRootExtract

Licorice Root Extract

 

8.00

ChemLIPO PGMS Pastels

Lipo PGMS Pastels

 

250.00

ChemLipoguard

Lipoguard

 

1.85

ChemLipocolSC20

Lipocol SC 20

 

28.40

ChemLipodermal8656

Lipodermol LS 8656

 

29.80

ChemLiponateNPGC2

Lionate NPGC2

 

31.58451

CHemLiponateSPS

Liponate SPS Pastilles

 

20.00

ChemLiponateTDTM

Liponate TDTM

 

448.65

ChemLiporeductyl

Liporeductyl

 

0.00

CHemLipovalMOS130

Lipoval MOS 130

 

217.60

ChemLipovalMOS350

Lipovol MOS 350

 

447.20

ChemLipovolMOS70

Lipovol MOS 70

 

4.60

ChemLipowaxP

Lipowax P

 

19.60

ChemLubrajel DV

Lubragel DV

 

31.20

ChemLubrajelOIl

Lubrajel Oil

 

180.60

ChemLubrasil

Lubrasil

 

43.00

ChemLuvisetClear

Luviset Clear

 

0.00

ChemLycopene

Lycopene

 

0.00001

ChemMacadamiaOIl

Macadamia Oil

 

5.80

ChemMackamideCMA

Mackamide CMA

 

118.00

CHEMMATRIXYL

Matrixyl 3000

 

13.60

CHEMMAXILIP

MAXI LIP

 

0.00

ChemMDIComplex

MDI Complex

 

0.00

ChemMelawhite

Melawhite

 

3.95

CHemmentholCrystals

Menthol Crystals

 

44.25868

ChemMerquat550

Merquat 550

 

23.8149

CHEMMETHNIC

METHYL NICOTONATE

 

6.20

ChemMethylparaben

Methylparaben

 

39.21152

ChemMFAComp

MFA COMPLEX

 

18.20

ChemMicrodermBulk

MIcrodermabrasion Bulk

 

0.00

ChemMIcroWAx

Micro Wax

 

20.00

 

Exhibit A-1-12

--------------------------------------------------------------------------------




ChemMiraCareBT

Miracare BT

 

327.45

ChemMonaquatISIES

Monaquat ISIES

 

24.20

ChemMSM

Dimethyl Sulfone/MSM

 

36.71654

ChemNA2Veg

Hydrolyzed Vegetable Protein

 

0.00

ChemNALS-30

NALS-30 (Oramix / Vanseal)

 

440.00

CHemNatrosol250HHR

l Hydroxyethcellulose 250HHR

 

91.60

ChemNeemExtract

Neem Extract GL

 

11.00

ChemNeoheliopan

Neoheliopan Hydro EUSOLEX 232

 

32.00

ChemNeoHelipanAV

Neo Helipan AV

 

0.00

ChemNeolone950

Neolone 950

 

0.00

CHEMNIACIN

NIACIN POWDER USP

 

8.565

CHEMOILMEADOW

MEADOWFOAMSEED OIL

 

35.15206

chemoilolive

Olive Oil

 

182.30

CHEMOILSOY

SOYBEAN OIL PAIL SIZE

 

33.00

ChemOliveM300

Olive M 300

 

0.00

ChemOlivem 700

Olivem 700

 

44.00

ChemOliveShells

Olive Shells

 

28.00

CHEMOMC

Octylmethoxy Cinnamate

 

301.31502

ChemOrangePeelExtract

Orange Peel Extract

 

0.00

ChemOSS

OSS

 

30.00

ChemOxypeptide

OXYPEPTIDE

 

23.40

ChemPeg8

Peg 8

 

0.00

ChemPEG40

PEG 40 Castor Oil

 

35.80

CHEMPEG7GLYCO

PEG 7 GLYCERYL COCOATE

 

448.00

ChemPentavitin

Pentavitin

 

15.20

ChemPentcareHP

Pentacare HP

 

1.20

CHEMPENTYGLY

Pentylene Glycol (Hydrolite 5)

 

94.98508

ChemPeppermintOIl

PEPPERMINT OIL

 

5.00

CHEMPERM101A

Permethyl 101A

 

108.60

ChemPermetyl99A

Permethyl 99A

 

0.80

ChemPGDD

PGDD

 

122.00

ChemPhenonip

Phenonip

 

30.93468

ChemPhenoxyrthanol

Phenoxyrthanol

 

10.00

ChemPineConeExtract

Pine Cone Extract

 

0.00

ChemPistachioNutOil

Pistacho Nut Oil

 

40.60

ChemPlantaponLGC

Plantapon LGC

 

80.00

ChemPlantaren1300

Plantaren 1300

 

461.20

ChemPlantaren2000

Plantaren 2000N

 

210.70

CHEMPLURAL64

PLARACARE L64( POLOXAMER 184)

 

0.00

CHEMPOLY-20

POLYSORBATE - 20 PAIL SIZE

 

370.66

CHEMPOLY60

POLYSORBATE 60 PAIL SIZE

 

0.00

CHEMPOLY80

POLYSORBATE 80 PAIL SIZE

 

0.00

ChemPolyBeadsWhite

Polyethylene Beads / White

 

17.00

CHEMPOLYGLYCOLP425

Polyglycol P425

 

39.62505

CHEMPOLYSAL450SA

POLY PORE SALICILIC ACID

 

20.27

ChemPolyporeRetinol

Poly-Pore 120RE (Retinol)

 

0.00

ChemPomagranateExtract

Pomegranate Extract

 

0.00

CHEMPOTPHOSANH

POTASSIIUM PHOSPHATE ANHYDROUS

 

0.00

 

Exhibit A-1-13

--------------------------------------------------------------------------------




CHEMPOTPHOSTRI

POTASSIUM PHOSPHATE TRIHYDRATE

 

0.00

ChemPottasiumPhosphate

Potassium Phosphate

 

235.00

ChemPronleanSport

Pronlean Sport

 

10.74

ChemPropyleneGlycol

Propylene Glycol

 

689.00

ChemPropylparaben

Propyylparaben

 

50.99443

ChemProtachemSMP

Protachem SMP

 

122.00

ChemProtomate6000DS

Protomate 6000DS

 

179.3487

ChemPsuedoCollogenRL18

Pseudocollagen RL18

 

29.51351

CHEMPVP90

PVP K-90

 

70.00

ChemQuickPearl2

Quick Pearl 2

 

372.00

ChemQusomes

Qusomes

 

20.00

CHEMRELIVBLEND

RELIV EXTRACT BLEND

 

0.00

ChemRhassoulClay

Rhassoul Clay

 

18.35472

ChemRiceBranOil

Rice Bran Oil

 

0.00

ChemRitaPro300

RitaPro 300

 

20.5681

CHEMRONASPHERELDP

Ronaspheres LDP

 

3.6162

ChemRosemaryExtract

Rosemary Extract GL

 

13.80

ChemSageExtract

Sage Extract

 

0.00

ChemSafflowerOil

Safflower Oil

 

0.00

chemsaliacid

salicylic acid

 

4.92054

ChemSAP

Sodium Ascorbyl Phosphate

 

0.00

ChemSchercemolOHS

Schercemol OHS

 

81.90518

ChemSD40Alcohol

SD 40 Alcohol

 

681.54

ChemSeamollient

Seamollient

 

133.30

CHemSepigel305

Sepigel 305

 

26.12141

ChemSepigel501

Sepigel 501

 

0.00

ChemSesameOil

Sesame Seed Oil

 

307.60

ChemSheaButter

Shea Butter

 

25.00

ChemSiliwax WD-IS

Silwax WD-IS

 

0.00

ChemSimugelA

Simugel A

 

65.10

ChemSkinFloMWG

SkinFlo MWG

 

6.375

ChemSkinFlux

Skin Flux

 

3.22436

CHEMSNAP8

SNAP-8

 

4.20

CHEMSODCHLOR

SODIUM CHLORIDE SALT

 

0.00

CHEMSODHYAL1%

Sodium Hyaluronate 1%

 

29.02

Chemsodhydrox50%

Sodium Hydroxide Solution 50%

 

654.14912

ChemSodiumBicarbonate

Sodium Bicarbonate

 

0.00

ChemSodiumHydroxLiquid

Sodium Hydroxide Liquid

 

350.00

Chemsodiumlaurlsulfate

Sodium Lauryl Sulfate

 

0.04

chemsodlauramphoace

sodium lauroamphoacetate (mackum hpl-28

 

450.00

CHEMSODIUMPCA

Sodium PCA

 

22.10

ChemSoftisan378

Softisan 378

 

149.00

ChemSoluvegEN35

Soluveg EN 35

 

33.00

ChemSoyMilkPowder

Soy Milk Powder

 

31.00

ChemSoyProtein

Soy Protein

 

0.00

ChemSqualene

Squalene

 

3.35

CHEMSTABQM

STABILEZE QM

 

68.20

ChemStandamidSD

Standamid SD

 

327.05964

 

Exhibit A-1-14

--------------------------------------------------------------------------------




CHEMSTEARETH20

Steareth-20 PAIL SIZE

 

34.30

ChemStearicAcidTP

Stearic Acid TP

 

245.00

ChemStearylAlcohol

Stearyl Alcohol

 

22.59176

CHEMSTEKCHLO

STEARALKONIUM CHLORIDE

 

33.40

ChemSterolRepairComplex

Sterol Repair Complex

 

0.00

ChemStructure3001NatStarch

Structure 3001 Nat Stratch

 

681.99255

ChemSodiumLaurethSulfate

Sodium Laureth Sulfate

 

125.143

ChemSubtilsin

Subtilsin

 

0.00

ChemSunflowerButter

Sunflower Butter

 

3.40

ChemSuproTeinV

Supro Tein V

 

61.00

ChemSuttocideA

SuttocideA

 

0.00

ChemSweetOrange

SWEET ORANGE OIL

 

12.60

ChemSwtAlmdOil

Sweet Almond oil

 

93.29

CHEMSYN-AKE

SYNAKE

 

2.78

ChemTangerineOIl

Tangerine Oil

 

3.95954

ChemTapiocaPure

Tapioca Pure

 

68.00

ChemTartaricAcid

Tartaric Acid

 

0.00

ChemTauronolI78

Tauronol I-78

 

187.00

ChemTeaMixture

Tea Mixture

 

0.00

Chemtegocare450

TegoCare 450

 

70.96

ChemThymeExtract

Thyme Extract

 

0.00

ChemTimicaXLSilverSpark

Timica XL Silver Sparkle 110s

 

0.00

ChemTimironMP149

Timiron MP-149

 

1.60

ChemTioveil AQ-G

Tioveil Aq-G (Titanium Dioxide)

 

2.07059

ChemTitaniumDioxide

Titanium Dioxide

 

49.60

ChemTospearl120A

Tospearl 120A

 

0.00

CHemTriethanolmine

Triethanolamine 99%

 

503.85477

ChemTritonX100

Triton X100

 

398.60

ChemUltrasilDW-18

Ultrasil DW-18

 

121.60

ChemUltrez10

Ultrez 10

 

29.70

ChemUrea

Urea

 

0.01764

ChemVamasoft

Vamasoft

 

0.00

ChemVanillaMusk

Vanilla Musk

 

23.69546

ChemVassa7MineralOIl

Vassa-7 Mineral Oil

 

139.60

ChemVeeGumUltra

Vee Gum Ultra

 

77.35283

ChemVegetableTensor

Vegetable Tensor

 

5.90

CHEMVERSAGELM750

VERSAGEL M 750

 

295.40

ChemVit E/Toc Ace

Vitamin E

 

0.95956

ChemVitAPalmitate/1.7mIU/g

Vit A Palmitate/1.7mIU/g

 

33.34

ChemWalnutOil

Walnut Oil

 

38.00

ChemWalnutShlFlour

Wlanut Shell Flour 35/60

 

13.31238

ChemWheatGermOil

Wheat Germ Oil

 

0.00

ChemWheatStarch

Wheat Starch

 

17.00

ChemWhiteClay

White Clay

 

43.0723

ChemWhiteTeaextract

White Tea Extract

 

0.00

ChemXanthumGum

Xanthan Gum Keltrol

 

32.01768

CHEMXYLITOL

XYLITOL

 

0.00

ChemYarrowExtract

Yarrow Extract

 

7.74905

 

Exhibit A-1-15

--------------------------------------------------------------------------------




ChemZincidone

Zincidone

 

0.00

ChemZincOxide

Zinc Oxide

 

232.17

CINSERT016

T Inserts With Hole

 

9,205.00

CINSERT095

Flute Insert

 

7,880.00

CJAR002

2oz Glass Jar

 

0.00

CJAR029

L16oz 89mm RSPP Natural Jar

 

136.00

CJAR030

L16oz 89mm RSPP White Jar

 

128.00

CJAR048

Straight Jar 1/53

 

1,680.00

CJAR053

Straight Jar 2/58

 

0.00

CJAR104

Reverage Frosted Jar

 

13,846.00

CJAR120

White Beveled Jars 58mm 2oz

 

8,634.00

CJAR185

Hydron by Braun Clear Jars

 

10,697.00

CLABEL015

Facial Moisturizer Label white label

 

2,000.00

CLABEL019

Botanical Volumizing Shampoo Label 8oz

 

6,444.00

CLID019

White Smooth Lid 58/400

 

12,726.00

CLID050

Beveled Lid 53/400

 

1,430.00

CLID051

Dome Lid 58/400

 

0.00

CLID052

Domedd Lid 53/400

 

2,015.00

CLID117

Reliv Lids 11/2”

 

6,737.00

CLINER152

HT Liner 002

 

2,150.00

CMSC067

Pumice Stones Arizona

 

62.00

CoverJ61

J61 Cover

 

2,454.00

CPUMP009

DC2215 White Dispensing Pumps

 

2,278.00

CPUMP028

SH3.5CC89C W Dispensing Pump 89/400

 

290.00

CPUMP043

SeaQuest Perfect Black Labels

 

27,892.00

CPUMP135

Hydronamins Vitamin Day Creme Gold Lotion Pump 2oz

25,636.00

CSPA175

HTSPA001

 

5,927.00

CTUBE110

Hydron Moist Balance Tubes .75oz

 

5,118.00

CTUBE144

Hydron 5min Revitalizing Tubes 3.6oz

 

909.00

Customer Owned Raw Materials

Customer Owned Raw Materials

 

0.00

D01A15 CPGD

Aluminum cap gold 15ml jar

 

0.00

D01A15 JRGD

15ml aluminum gold jar/white glass inner

 

765.00

D01A50 CPGD

aluminum gold cap 50ml jar

 

0.00

D01A50 JRGD

50ml aluminum jar gold/glass inner white

 

968.00

DrammisEyeBulk

DRammis Eye Bulk

 

22.00

DrammisFaceBulk

Drammis Face Bulk

 

11.00

DrammisLipPlumperBulk

Drammis Lip Plumper Bulk

 

24.00

GOLD RINGS

GOLD METALLIZED RINGS Pearce

 

790.00

H20

WATER

 

476,203.36446

HB104-1Bulk

Bulk All over Moisturizer

 

0.00

InsertRel1540

Small Flute Insert Reliv 1540

 

15,764.00

Jar.5FrostedJarArrow

.5 oz Frosted Jar Arrowpak

 

1,212.00

Jar1/2ozBarlanFrostedJar

1/2oz Barlan Frosted Jars

 

17,771.00

JAR2OZBLUEH3P

2OZ BLUE JAR/H3P

 

0.00

JarH3PEye Cream

Jars H3P Eye Cream

 

485.00

JARPETFR50-GOLD

PET 50 ml Frosted Jar (with JPR53/400 Prairie Shiny Gold Metal Cap)

670.00

JarsRevAge2oz

50ml frosted PETG jar

 

6,006.00

 

Exhibit A-1-16

--------------------------------------------------------------------------------




Jat1/53BeveledJarsWhite

White 1/53 Beveled Jars

 

540.00

JY00001

Hydron Polymer Type N

 

5,630.00

Lb2.2HydronBotanDetCond

Label 2.2oz Hydron Botanical Detangling Conditioner

1,400.00

Lb8ozlHydronGoldMicroderm

Label 8oz Hydron Microdermabrasion

 

3,000.00

LBL3/4INSECSEAL

3/4 IN CLEAR SECURITY SEAL

 

25,000.00

Lbl.5ozGldActHydFacPeel

Label Hydron Gold Active Hydroxy facial Peel

900.00

Lbl.5ozHydGldWrkRd/Instfrm

Label .5oz Gold Wrinkle Reducing w/Instafirm

5,211.00

Lbl.5ozHydLine SmthCircle

Label .5oz Hydron Line Smoothing Complex Circle

2,277.00

Lbl.5ozHydronLine smoothComplex

Label .5 oz Hydron Line Smooth Complex

 

3,277.00

Lbl1.7ozGoldBoPep

Label 1.7oz Gold Bopeptide

 

597.00

Lbl1.7ozHydGldTintMoist

Label 1.7 oz Gold Tonted Moisturizer

 

900.00

Lbl1.9ozHydronaminsDaycrm

Label 1.9oz Hydronamins Day Cream

 

3,241.00

Lbl1ozHydronaminsantifirmingtpy

Lable 1oz Hydronamins anti firming therapy

 

100.00

Lbl2.2HydronBitanShamp

Label 2.2oz Hydron Botanical Shampoo

 

900.00

Lbl2ozcrclNightCream

Label 2oz Night Cream Bottom Circle

 

1,013.00

Lbl2ozDeepHl&HdCrm

Label Hydron Deep Heal & Hand Cream

 

1,200.00

Lbl2ozHydGldMicroDeepTreat

Label 2oz Gold Microderm Deep Treatment

 

878.00

Lbl2ozHydronBitanToner

Label 2oz Hydron Botanical Toner

 

3,800.00

Lbl2ozHydronGldMicroderm

Label 2oz Gold Microdermabrasion

 

3,222.00

Lbl2ozHydronGoldNightCrm

Label 2oz Hydron Gold Night Cream

 

778.00

LBL4ozMenthIceCollRlf120gr

Label Menthol Ice Cooling Relief 4oz/120gr

 

1,162.00

LBL5136D

Labels Revers Age reliv daily skin defense 1.9oz

11,477.00

LBL5491D

Label Hydron Fragile Eye Moisturizer .5ozCIRCLE

6,993.00

LBL5491E

LABEL TINTED MOISTURIZER 1.9oz(no spf)

9,304.00

LBL5491F-B

LABEL BLUSH BEIGE CIRCLE/BOTTOM

 

4,663.00

LBL5491F-BR

LABEL BARELY BRONZE CIRCLE/BOTTOM

 

5,000.00

LBL5491F-P

LABEL FAIR PEACH/CIRCLE BOTTOM

 

4,385.00

LBL5491N

BOTTOM LABEL CIRCLE HYDRONAMINS NIGHT

8,637.00

LBL5555E

HYDRON BOTANICAL TONER 2OZ

 

4,500.00

LBL6254A

Labels Hydronamins Vitamin Therapy Night Cream

3,635.00

LBL6254D

Labels Hydronamins Vitamin Therapy Eye Cream

5,000.00

LBL6254E

4oz Microderm cleanser

 

1,000.00

LBL6254F

Label Gold Series MicroDermabrasion Face Cleaner 6oz/180 ml

2,500.00

LBL6254G

Labels Botanical Detangling Conditioner 8oz

 

5,220.00

LBL6254H

Label Botanical Toner 6oz/180ml Step 2

 

1,353.00

LBL6254I

Label Gentle Cleansing Cream 6oz/165g

 

1,278.00

LBL6254K

Label Daily Facial Moisturizer 1.9oz/56ml step 4 am

2,724.00

Lbl6254L

Label Hydron Fragile Eye MoistirizerSIDE

 

4,222.00

Lbl6254M

Label 8oz Microderm Cleanser Clr/Gold

 

3,200.00

Lbl6254N

Label Hydrating Shave Cream 4oz/120ml

 

2,478.00

Lbl6254O

Label After Shave Nourishing Balm 2.6oz/80ml

2,500.00

LBL6254U

MICRODERM FACIAL W/INGRED

 

5,900.00

LBL6254V

H3P VITAL SAMPLE

 

3,100.00

LBL6254W

H3P EYE SAMPLE

 

3,100.00

Lbl8ozHydrAllOvrMoist

Label Hydron All over Moisturizer

 

18,794.00

Lbl8ozHydronaminGtlClnCrm

Label 8 oz Hydronamins Gentle Cleansing Cream

2,000.00

Lbl8ozHydronBotanBath&Shwr

Label 8oz Hydron Botanical Bath&Shower

 

4,614.00

LBLAOMSIDE1

AOM 8OZ BTL SIDE 1 LABEL

 

0.00

 

Exhibit A-1-17

--------------------------------------------------------------------------------




LBLAOMSIDE2

LABEL AOM BTL SIDE 2

 

88.00

LBLBODYMISTB

BOTANICAL BODY MIST BACK

 

4,750.00

LBLBODYMISTFR

BOTANICAL BODY MIST FRONT

 

4,754.00

LblBoPeptideBack

BoPeptide Serum Back Label 1” Circle

 

11,000.00

LblBoPeptideTop

BoPeptide Serum Top label 1” Circle

 

4,500.00

LBLC/R1.0RETINOL

label C/R 1.0 Retinol serum 1 ounce airless

 

0.00

LBLC/RBRIGHTENING

label C/R brightening serum 1 ounce airless

 

0.00

LBLC/RLIPID

label C/R Lipid Replenishing 2ounce jar

 

0.00

LBLCIRLGH3P

1.25” CIRCLE BOTTOM H3P

 

4,306.00

LBLCIRSMH3P

1”CIRCLE LABEL BOTTOM H3P

 

3,004.00

LblGentleeyemakeuplabel

Gentle Eye Makeup Label

 

1,315.00

LBLHEART

RED HEART-OUR GIFT TO YOU

 

19,000.00

LblHydromaminBopep1oz

Label Hydronamins Bo peptide 1 oz label

 

400.00

LblHydron1ozTriActcircle

Label 1oz Tri Activating Circle

 

3,672.00

LblHydronaminAdvBdyCrm

Hydronamins advanced Body Cream Label

 

1,000.00

LblHydronGntlPatarndEye

Label Hydron Gently Pat around the eye

 

9,236.00

LblHydronGrdnMlnBodyWash

Label 2oz Garden Melon Body Wash

 

1,200.00

LblHydrTriActSkinCLr

LAbel Hydron Tri Activating Skin Clarifier 1 oz

500.00

LBLLEDBTLSERUM

LABEL LED SERUM BOTTLE

 

3,000.00

LBLLEDH

LABEL LED H (SWITCH)

 

2,747.00

LBLLEDINFO

LABEL LED HYDRON INFO

 

2,747.00

LBLLEDL

LABEL LED L (SWITCH)

 

2,747.00

LBLLEDTHERAPY

LABEL LED LIGHT THERAPY

 

2,747.00

LBLMENBODY

label men’s body wash

 

4,795.00

LBLORGBTLBACK

label organics back bottle all frag

 

8,500.00

LBLORGBTLCIT

label organics front citrus bottle

 

2,500.00

LBLORGBTLGAR

label organics front gardenia bottle

 

2,700.00

LBLORGBTLHAZ

label organics front hazelnut bottle

 

2,400.00

LBLORGJARCIT

label organics jar citrus watermelon

 

2,700.00

LBLORGJARGAR

label organics jar gardenia

 

2,600.00

LBLORGJARHAZ

label organics jar hazelnut

 

2,500.00

LBLPROCOLLAGENSIDE

HYDRONOLOGY PRO-COLLSIDE

 

0.00

LBLPROCOLLCIRCLE

HYDRONOLOGY PRO-COLL CIRCLE

 

0.00

LBLPSSAMPVITREC

LABEL-SAMPLE PRO VITAL RECOVERY

 

0.00

LBLPUFFYEYE

LABEL FULL SIZE AM PUFFY EYE

 

4,861.00

LblReliv5730M

Label Reverse Age Reliv Balanced Cleansing Gel 3.7oz

11,373.00

LBLRelivEyeCreamBottomLabel

Reliv Eye Cream Bottom Circle Label

 

3,300.00

LBLRelivNightBottomCircle

Reliv Night Cream Bottom Circle Label

 

24,809.00

LblRelivSm&LiftLabel

ReversAge Smooth & Lift Serum Label

 

6,796.00

LBLSAMBRIGHTH3P

H3P SAMPLE BRIGHTENING

 

0.00

LBLSAMGLUCOH3P

H3P SAMPLE GLUCOSAMINE

 

0.00

LBLSAMPMENTHBA

LABEL MENTHOL ICE SAMPLES BACK

 

3,286.00

LBLSAMPMENTHFR

LABEL MENTHOL ICE SAMPLE FRONT

 

3,296.00

LBLSAMPSHAVEBA

LABEL- SHAVE CREAM-BACK

 

4,600.00

LBLSAMPSHAVEFR

SAMPLE MEN’S SHAVE CREAM-FRONT

 

4,600.00

LBLSAMPUFFYEYE

SAMPLE SIZE PUFFY EYE

 

0.00

LBLSIDELIPPLUMP

HYDRONOLOGY SIDE LIP PLUMPER

 

0.00

lbltriact.5oz

TriAct .5oz travel-label

 

3,891.00

 

Exhibit A-1-18

--------------------------------------------------------------------------------




Lid48/400DomeWhite

Lid 48/400 Dome White

 

1,750.00

LID58/400GOLD

GOLD LID 58/400

 

0.00

MACK

MACK CONDITIONER

 

225.00

PouchVPD-02

Pouch Velvet Royal 2”x3”

 

0.00

Proelement

Proelement CU

 

2.20

Pump1ozGlassRound

Pump 1oz Glass Round Pump

 

26,400.00

PUMP24/410

WHITE LOTION PUMP 24/410

 

8,495.00

Pump24/410Silver

24/410 Silver Collar Pumps

 

0.00

PumpAB65/45/P for AB65/40

Pump for BtlProSeriesAB65/40-price incl w bottle

2,748.00

PumpAB65/80P fo AB65/80

Pump for AB 65/80 price included in bottle

 

1,569.00

PumpBlackRibbed

Pump 24-410 Black Ribbed with a 7.5 in dip tube

757.00

PUMPHYD50ML

20/410 AIRLESS LOTION PUMP FOR AIRLESS BOTTLES

0.00

PumpLotionPumpGoldCll

18/415NK Lotion Pump With Gold Collarand Dust Cover

0.00

PUMPRELIV50ML

PUMP SILVER FOR RELIV AIRLESS BOTTLE

0.00

PumpWhitePumpCustom

White Pumps from Custom Settlement

 

35,200.00

PVC

 

 

0.00

REGEN243

Olive 300

 

49.60

ChemLecithin

Lecithin

 

0.00

ROGEN209

Oil Tangerine California

 

15.70

RRGEN221

TR 1

 

8.00

RSGEN029

Mackernium SDC-85

 

70.00

RSGEN074

JEETERIC JS

 

42.00

ChemJeemate 6000-DS

JEEMATE 6000-DS

 

233.80

RSGEN076

Jeemide HCA-RC

 

399.00

RSGEN126

Proteric JS

 

228.00

RSGEN169

Mackanate LO

 

32.00

RSGEN170

Ritox 59

 

31.00

RSGEN200

Antil 127

 

176.00

RSGEN205

Planteran APB

 

166.40

RSGEN206

Cosmedia SP

 

43.60

SilkScreen1.0RetSerum

Silk Screen 1.0 Retinol Serum

 

299.00

SilkScreenH3P.5RetSerum

.5 Silk Screen Retinol Serum

 

1,595.00

SilkScreenH3PBenPerSOl

Silk Screen Benzyl Peroxide Solution

 

750.00

SilkScreenH3PCoalTar

Coal Tar Silk Screeen

 

742.00

SilkScreenH3PDailyMoist

Daily Moisturizer Silk Screen

 

36.00

SILKSCREENH3PJ

SILK SCREENING H3P JARS

 

416.00

SILKSCREENH3PJEye Cream

Eye Cream Silk Screen

 

245.00

SilkScreenH3PPorDefGlu

Pore Defining Glusomine Silk Screen

 

0.00

SilkScreenH3PPurRadBri

Pure Radiance Brightening Silk Screen

 

0.00

SILKSCREENMICROTUBE

silk screening micro tube 2.25oz

 

419.00

SilkScreenReverage

Silk Screening Bottles Reverage

 

11,000.00

SILVER RINGS

Silver Rings

 

645.00

SprayWhiterib7.75

Sprayer 24-410 White Ribbed 7.75 dip tube

 

573.00

TRAY30DAY

TRAY FOR 30 DAY KIT-BLUE

 

5,598.00

TUBE1OZ-WHITE

1 OZ TUBE

 

0.00

TUBE1.5ozdeco

BROOKSTONE 1.5 OZ. DECORATED

 

4,947.00

TUBE3mldeco

BROOKSTONE 3 ML TUBE DECORATED

 

52,840.00

TUBE5ozdeco

BROOKSTONE 5 OZ. DECORATED

 

18,544.00

 

Exhibit A-1-19

--------------------------------------------------------------------------------




TubeAllOverMoist

Hydron All Over Moisturizer Tube 2.25oz

 

0.00

TubeFragileEye.25Tube

.25oz Fragile Eye Tube

 

0.00

TubeReliv1555

Tube Reliv 1555 Total Body Renewal

 

5,575.00

XXJ5

INSERT DAY/NIGHTEYE

 

3,123.00

 

 

 

 

1,785,681.93145

 

Exhibit A-1-20

--------------------------------------------------------------------------------




SCHEDULE A-2

 

ASSUMED CONTRACTS

 

All executory oral or written agreements for the provision of products or
services, whether as purchaser or seller, between Hydron and any other party as
follows:

 

Description of Oral Agreements

 

NONE

 

 

 

List of Written Agreements, including Description of Purchase Order Agreements

 

 

Name of Party

Purpose of Agreement

 

 

1.

Paetec

Phone Utilities

 

2.

Gama Communications

Phone Service Contract

 

3.

US Bancorp – 735

Equipment Lease

 

4.

US Bancorp – 748

Equipment Lease

 

5.

Landlord – Suite F

Lease through Dec 31, 2008

 

Exhibit A-2-1

--------------------------------------------------------------------------------




PURCHASE ORDERS FOR THE PURCHASE OF RAW MATERIALS

AS OF SEPTEMBER 30, 2008

 

Type

 

Date

 

Name

 

Num

 

Deliv Date

 

Amount

 

Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Order

 

07/03/2008

 

EMPIRE/EMCO

 

07Xact173

 

09/03/2008

 

46,087.05

 

21,368.55

Purchase Order

 

08/15/2008

 

Florida Packaging & Graphics

 

8249

 

08/15/2008

 

7,375.00

 

3,687.50

Purchase Order

 

09/05/2008

 

ORCHID SPRINGS INT’L INC.

 

8258

 

09/05/2008

 

33,350.00

 

9,994.50

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8268

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8269

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/17/2008

 

Florida Packaging & Graphics

 

8271

 

09/17/2008

 

25.00

 

25.00

Purchase Order

 

09/22/2008

 

ORCHID SPRINGS INT’L INC.

 

8275

 

09/22/2008

 

21,250.00

 

0.00

Purchase Order

 

09/24/2008

 

Universal Preserv-A-Chem

 

8278

 

09/24/2008

 

2,074.88

 

0.00

Purchase Order

 

09/24/2008

 

UNIVAR USA

 

8279

 

09/24/2008

 

4,150.78

 

0.00

Purchase Order

 

09/24/2008

 

National Starch & Chemical Co

 

8280

 

09/24/2008

 

108.50

 

108.50

Purchase Order

 

09/24/2008

 

Croda/Sederma Inc.

 

8281

 

09/24/2008

 

2,340.00

 

0.00

Purchase Order

 

09/24/2008

 

ACTIVE CONCEPTS

 

8282

 

09/24/2008

 

3,496.00

 

0.00

Purchase Order

 

09/30/2008

 

ESSENTIAL INGREDIENTS-001

 

8285

 

09/30/2008

 

1,160.25

 

0.00

Purchase Order

 

09/30/2008

 

Desert Whale JOJOBA CO.

 

8286

 

09/30/2008

 

2,977.92

 

2,977.92

 

 

 

 

 

 

 

 

 

 

135,055.38

 

43,491.97

 

There Purchase Orders were received prior to October 1, 2008 and are being
contributed subject to the obligation of the Company to Hydron an aggregate
amount of $84,745,.95 as provided in Section 7 of the Agreement:

 

o

Brookstone PO 19504

 

o

Brookstone PO 19503

 

o

Brookstone PO M42549

 

o

Brookstone PO 30212

 

o

Brookstone PO 26734

 

o

Brookstone PO 32614

 

o

Brookstone PO M43004,

 

o

Brookstone PO 36816

 

o

Brookstone PO 36815

 

o

Healthy Direction HD10154

 

o

Reliv 1500 and 1501 and 1520 M Christopher

 

Exhibit A-2-2

--------------------------------------------------------------------------------




SCHEDULE A-3

 

OTHER ASSETS

 

1.        All Tangible Personal Property, including all computers, servers,
furniture and office supplies as set forth below:

Purchase Date

Purchase Description

Account

04/01/1997

Fax Machine

16000 • Furniture & Fixtures

04/01/1997

File Cabinets 2 dwr (2)

16000 • Furniture & Fixtures

04/01/1997

Full Size Refridgerator

16000 • Furniture & Fixtures

07/01/2005

GE Refridgerator

16000 • Furniture & Fixtures

03/01/1996

Guest Chair

16000 • Furniture & Fixtures

04/01/1997

Ibico Binding Machine

16000 • Furniture & Fixtures

04/01/1997

Lab Work Station

16000 • Furniture & Fixtures

04/01/1997

Marble Table

16000 • Furniture & Fixtures

11/30/1995

Metal Cabinet 5 drwr (2)

16000 • Furniture & Fixtures

04/01/1997

Metal Desk (2)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets (8)

16000 • Furniture & Fixtures

04/01/1997

Metal File Cabinets 3 drwr (1)

16000 • Furniture & Fixtures

05/27/1997

Metal File Cabinets 4 dwr (4)

16000 • Furniture & Fixtures

12/14/2007

Metal Work Tables (3)

16000 • Furniture & Fixtures

04/01/1997

Microwave

16000 • Furniture & Fixtures

04/01/1997

misc furn & fixtures

16000 • Furniture & Fixtures

09/06/2001

Office Partitions

16000 • Furniture & Fixtures

11/04/2005

Pallet Racks 11/4/05

16000 • Furniture & Fixtures

04/01/1997

Paper Gullotine

16000 • Furniture & Fixtures

04/25/1997

Plastic Shelving Units

16000 • Furniture & Fixtures

04/01/1997

Rolling Chairs (8)

16000 • Furniture & Fixtures

04/01/1997

Small Fan (2)

16000 • Furniture & Fixtures

04/01/1997

Time Clock

16000 • Furniture & Fixtures

04/01/1997

Toaster Oven

16000 • Furniture & Fixtures

04/01/1997

Tower Fan

16000 • Furniture & Fixtures

04/01/1997

Wall Clocks (4)

16000 • Furniture & Fixtures

04/01/1997

Wheeled Table

16000 • Furniture & Fixtures

04/01/1997

Wood Credenza

16000 • Furniture & Fixtures

04/01/1997

Wood Flie Cabinet 2 drwr

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf

16000 • Furniture & Fixtures

04/01/1997

Wood Shelf Unit

16000 • Furniture & Fixtures

04/01/1997

Wooden Desks (6)

16000 • Furniture & Fixtures

04/01/1997

Wooden Lockers (8)

16000 • Furniture & Fixtures

04/01/1997

Work Chairs (10)

16000 • Furniture & Fixtures

04/01/1997

Work Table (Shipping)

16000 • Furniture & Fixtures

05/24/2007

Xerox C2424 Multifunction Color Printer

16000 • Furniture & Fixtures

11/03/2005

AMW Monitor

16400 • Data Processing Equipment

07/01/2005

APC Back Up PS Battery (3)

16400 • Data Processing Equipment

12/31/2004

Canon Calculator MP25D

16400 • Data Processing Equipment

12/31/2004

Compac Presario SR 5518 F

16400 • Data Processing Equipment

12/31/2004

Compaq Presario HD

16400 • Data Processing Equipment

 

Exhibit A-3-1

--------------------------------------------------------------------------------




08/25/2008

Compaq SR5501

16400 • Data Processing Equipment

11/03/2005

Dell Hard Drives (3)

16400 • Data Processing Equipment

09/14/2005

Dell Monitor

16400 • Data Processing Equipment

02/10/2003

Dell Network Server

16400 • Data Processing Equipment

07/11/2006

Dell Printer

16400 • Data Processing Equipment

02/06/2003

Dynamics Server

16400 • Data Processing Equipment

09/14/2005

E Machine Hard Drive

16400 • Data Processing Equipment

12/31/2004

E Machine Monitor

16400 • Data Processing Equipment

11/03/2005

Gateway HD

16400 • Data Processing Equipment

12/31/2004

Hann-G Monitor

16400 • Data Processing Equipment

09/05/2005

HP 6220B Computer

16400 • Data Processing Equipment

11/03/2005

HP 665 Monitor

16400 • Data Processing Equipment

11/03/2005

HP Hard Drives (2)

16400 • Data Processing Equipment

10/08/1995

HP Laserjet 4 ( the old veteran)

16400 • Data Processing Equipment

07/01/2008

HP Pavillion Hard Drive 6830

16400 • Data Processing Equipment

04/21/2008

Laptop

16400 • Data Processing Equipment

08/28/2008

Laptop NTBK EX4420

16400 • Data Processing Equipment

12/31/2004

Lenovo Monitor

16400 • Data Processing Equipment

12/31/2004

Mag Inovision Monitor

16400 • Data Processing Equipment

12/31/2004

misc data processing equip

16400 • Data Processing Equipment

09/29/2008

MOnitors from Office Depot (3)

16400 • Data Processing Equipment

10/15/1995

Network Card

16400 • Data Processing Equipment

09/14/2005

Norcent Monitor

16400 • Data Processing Equipment

08/15/2008

PC Screen

16400 • Data Processing Equipment

11/03/2005

Pelouze Mail Weighing Scale

16400 • Data Processing Equipment

09/24/2008

Telephone System

16400 • Data Processing Equipment

09/14/2005

View Sonic Monitor

16400 • Data Processing Equipment

09/14/2005

Zebra Thermal Printer

16400 • Data Processing Equipment

09/01/2006

Multisoft Software

16700 • Software

08/17/2006

Quickbooks

16700 • Software

08/17/2006

Software

16700 • Software

 

Exhibit A-3-2

--------------------------------------------------------------------------------




MANUFACTURING & LABORATORY EQUIPMENT

 

 

Purchase Date

Purchase Description

Account

 

09/02/2008

10 gallon mixing tank

16200 • R & D Equipment

12/31/2004

100 gallon Tanks (2)

16200 • R & D Equipment

12/31/2004

100 Gallon Tank-Wheeled

16200 • R & D Equipment

07/31/2006

30 Gal Holding Tanks (3)

16200 • R & D Equipment

12/31/2004

30 Gallon Mixing Tank

16200 • R & D Equipment

12/31/2004

350 Gallon MixingTank

16200 • R & D Equipment

06/26/2007

4 Ft Aluminum Table

16200 • R & D Equipment

06/26/2007

500 Gallon Holding Tank

16200 • R & D Equipment

06/26/2007

500 gallon Holding Tank

16200 • R & D Equipment

07/21/2008

500 gallon stainless steel tank

16200 • R & D Equipment

08/04/2008

500 Gallon tank

16200 • R & D Equipment

12/31/2004

55 Gallon Tanks (4)

16200 • R & D Equipment

06/26/2007

Accumulating Table

16200 • R & D Equipment

06/24/2008

Advantage Air Cooled Chiller

16200 • R & D Equipment

07/01/2005

C Filling Machine

16200 • R & D Equipment

06/26/2007

Conveyor

16200 • R & D Equipment

12/31/2004

Conveyor (2)

16200 • R & D Equipment

06/26/2007

Crown Forklift

16200 • R & D Equipment

06/26/2007

Domino Code box 2

16200 • R & D Equipment

08/05/2008

Domino Code Box 3 Ink Coder

16200 • R & D Equipment

06/26/2007

Double Lab Sink SS

16200 • R & D Equipment

09/11/2008

Filler

16200 • R & D Equipment

07/21/2008

Filler

16200 • R & D Equipment

06/26/2007

Gifford Wood Bottle Feeder

16200 • R & D Equipment

12/31/2004

Hand Jacks (2)

16200 • R & D Equipment

08/04/2008

head filler

16200 • R & D Equipment

06/26/2007

Hobart Kettle 60 Gal w Mixer

16200 • R & D Equipment

10/31/2005

Homogenizer and Motor

16200 • R & D Equipment

10/31/2005

Hot Plates/Stirrer (2)

16200 • R & D Equipment

11/03/2005

Hot Stamp Machine

16200 • R & D Equipment

12/31/2004

Hyster Forklift

16200 • R & D Equipment

07/01/2005

Incubator Bockel Model 13300

16200 • R & D Equipment

10/31/2005

Label Machine

16200 • R & D Equipment

08/04/2008

Labeling Machine

16200 • R & D Equipment

07/21/2008

labeling machine and coder

16200 • R & D Equipment

12/31/2004

Large Heat Tunnel

16200 • R & D Equipment

06/26/2007

Liquid Filamatic

16200 • R & D Equipment

06/26/2007

Marble table

16200 • R & D Equipment

06/26/2007

McKenzie Conveyor

16200 • R & D Equipment

10/31/2005

Microscope

16200 • R & D Equipment

10/31/2005

Misc R&D equip

16200 • R & D Equipment

06/26/2007

MIxing Kettle 150Gal

16200 • R & D Equipment

 

Exhibit A-3-3

--------------------------------------------------------------------------------




10/31/2005

MOtors (2)

16200 • R & D Equipment

07/01/2005

Oakton PH Meters (3)

16200 • R & D Equipment

06/26/2007

Pallet Racks

16200 • R & D Equipment

10/31/2005

PH Meter

16200 • R & D Equipment

07/01/2005

PH Meter MOdel 410

16200 • R & D Equipment

10/31/2005

Scales (4)

16200 • R & D Equipment

12/31/2004

Small Heat Tunnel

16200 • R & D Equipment

10/31/2005

Specific Gravity Balance

16200 • R & D Equipment

10/31/2005

Specific Gravity Bottles (2)

16200 • R & D Equipment

06/26/2007

SS Tri Blender/Ladish

16200 • R & D Equipment

07/01/2005

Thermo Lyne Hot Plates (2)

16200 • R & D Equipment

07/21/2008

Tube Sealer

16200 • R & D Equipment

07/01/2005

Tube Sealer A Line

16200 • R & D Equipment

08/04/2008

Tube Sealer TP 30

16200 • R & D Equipment

07/01/2005

Uro Star Stirring Machines

16200 • R & D Equipment

10/31/2005

Viscometer

16200 • R & D Equipment

08/18/2008

Viscometer

16200 • R & D Equipment

10/31/2005

Water Bath

16200 • R & D Equipment

06/26/2007

Waukesha Pump

16200 • R & D Equipment

 

Exhibit A-3-4

--------------------------------------------------------------------------------




 

2.

All Trade Secrets, all customer lists and associated goodwill.

 

 

a.

All domain names, software customization and designs.

 

b.

Retail/Catalog Customer List – Approximately 15,000 names

 

c.

Retail/Catalog Email List - Approximately 8,000 names

 

d.

Contract Customers and prospects, including, but not limited to:

 

i.

Art of Shaving

 

ii.

BeeCeuticals

 

iii.

Brookstone

 

iv.

Dr Drammis and related companies

 

v.

Elite Group

 

vi.

Fashion Fair

 

vii.

Goodier

 

viii.

Hair Force One

 

ix.

Healthy Directions

 

x.

Hi-Living

 

xi.

Kathy Hilton/Reliant/RIMC/and related companies

 

xii.

Metro Salon

 

xiii.

Michael Christopher

 

xiv.

P&G - Procter & Gamble

 

xv.

Pharmatech Resources and related companies

 

xvi.

Reliv

 

xvii.

S-Solutions

 

xviii.

SmashBox

 

xix.

Ted Gibson

 

xx.

Transdermal Technologies

 

xxi.

Usana

 

3.        All licenses, permits and other authorization required under local,
state or federal law relating to the conduct of the Hydron Business to the
extent transferable.

 

 

a.

Alcohol License from the Florida Department of Tobacco and Firearms

 

Exhibit A-3-5

--------------------------------------------------------------------------------




4.        All rights and obligations of Hydron under its equipment leases,
including leases to the copiers and mail meter to the extent transferrable, as
set forth below:

 

a.

US Bancorp – 735 - Equipment Lease

 

b.

US Bancorp – 748 – Equipment Lease

 

c.

COPIER – NO Lease

 

d.

Mail Meter – Not Applicable

 

5.        All catalogues of products and services, powerpoint presentations,
speeches, articles, product descriptions, website programming, website copy,
even though not attached herein.

 

Exhibit A-3-6

--------------------------------------------------------------------------------




EXHIBIT C

 

ASSUMPTION AGREEMENT

 

THIS ASSUMPTION AGREEMENT (this “Assumption”) is made this 1st day of October,
2008, by and between HYDRON TECHNOLOGIES, INC., a Delaware corporation
(“Hydron”), and BRAND BUILDERS RX, LLC, a Delaware limited liability company
(the “Company”). All capitalized terms used but not defined herein shall have
the meanings set forth in the Assignment and Assumption Agreement dated as of
the date hereof between Hydron and the Company, including any document
incorporated therein by reference (the “Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, Hydron and the Company have entered into the Agreement providing, among
other things, for Hydron to assign, transfer, convey, and the Company has agreed
to accept and receive the Assets; and

 

WHEREAS, this Assumption is delivered pursuant to the Agreement in order to
effect the assumption thereunder by the Company of the debts, liabilities and
obligations of Hydron associated with the Assets.

 

NOW, THEREFORE, pursuant to the terms and subject to the conditions of the
Agreement and for other good and valuable consideration:

 

1.         The Company hereby assumes and agrees to pay, perform or discharge
when due the following debts, liabilities and obligations of Hydron relating to
the Assets, to the extent the same are not paid, performed or discharged as of
the date hereof.

 

(a)       The debts, liabilities and obligations of Hydron relating to the
Assets, whether known or unknown, fixed or contingent, direct or indirect, joint
or several, secured or unsecured, liquidated or unliquidated, accrued or
unaccrued, due or not due, contractual or tortious, or arising by operation of
law or otherwise, including, but not limited to, the debts, liabilities and
obligations set forth in Schedule A-1 hereto.

 

2.         This Assumption shall, in all events, be construed (i) to include the
rights or remedies arising out of the Assets which third parties would have had
against Hydron had the transactions contemplated by the Agreement not taken
place and (ii) so that none of the debts, liabilities and obligations assumed
hereunder shall be expanded, increased, broadened or enlarged such as to include
rights or remedies which third parties would not have had against Hydron had the
transactions contemplated by the Agreement not taken place.

 

Exhibit C-1

--------------------------------------------------------------------------------




3.         Nothing in this Assumption shall preclude or prohibit the Company
from contesting in good faith the legality, validity or enforceability of any
debt, liability or obligation assumed by the Company hereunder.

 

4.         This Assumption shall be binding on the Company and its respective
successors and assigns, and shall inure to the benefit of the Company and its
successors and assigns.

 

[SIGNATURE PAGE FOLLOWS]

 

Schedule C-2

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties, intending to be legally bound, have caused this
Assumption to be duly executed in their respective corporate names by their
respective officers thereunto duly authorized and their respective corporate
seals to be hereunto affixed and duly attested, and the same to be delivered,
all as of the day and year first above written.

 

HYDRON TECHNOLOGIES, INC.

 

 

By:

/s/s Richard Banakus

 

Richard Banakus,

 

Chairman and Interim President

 

 

BRAND BUILDERS RX, LLC

 

 

By:

/s/s Ilonka Harezi

 

Ilonka Harezi, Manager

 

Schedule C-3

--------------------------------------------------------------------------------




SCHEDULE C-1  

 

ASSUMED LIABILITIES

 

1.        Any and all executory obligations relating to any Assets conveyed to
the Company pursuant to the Joint Venture Agreement or the LLC Agreement,
including, without limitation, those performance and payment liabilities and
obligations arising under the Assumed Contracts, and all obligations to pay
royalty payments payable by Hydron, its successors or assigns under the Hydron
Agreement, from and after the Effective Date. The payables below represent
certain obligations the Company has agreed to assume, but some of the payees
will be payees of the Company pursuant to the agreements or obligations that
have been conveyed to the Company as of October 1, 2008.

 

2.        Assumed Liabilities shall not include any liability or obligation of
Hydron not expressly assumed, including but not limited to, (i) for income,
transfer, ad valorem, sales, use or other taxes relating to the sale of products
or services by Hydron or other taxes payable by Hydron, (ii) associated with
Excluded Assets, except to the extent expressly assumed pursuant to the License
Agreement or otherwise expressly assumed, (iii) for salary, bonus, vacation pay
or other employee benefits, or otherwise pertaining to any employee of Hydron
for any period while employed by Hydron even if such employee is subsequently
employed by the Company or (iv) relating to the Assets prior to the Effective
Date, except as to the following trade payables relating to the Accounts
Receivable or Inventory assigned to the Company:

 

CUSTOM PACKAGING-V

7,500.00

Dr. Madhavi Kandula

2,500.00

EMPIRE/EMCO

24,246.40

Florida Packaging & Graphics

4,603.45

GAMMA COMMUNICATIONS

5,822.83

Packaging Solutions

2,893.49

PaeTec Communications, Inc.

1,238.75

REPUBLIC WASTE SERVICES

597.94

Sherb & Company

0.00

US BANCORP-735

1,727.79

US BANCORP-748

1,121.21

 

3.        The fees and costs associated with Ruden McClosky, Smith, Schuster &
Russell, P.A. are obligation of the Company. These expenses are to be billed to
Hydron, but represent obligations of the Company. The fees and expenses as of
October 28, 2008 are $40,895.41, plus additional fees and costs through Closing.

 

 

4.

These are payment obligations pursuant to the following purchase orders:

 

Schedule C-1-1

--------------------------------------------------------------------------------




 

Type

 

Date

 

Name

 

Num

 

Deliv Date

 

Amount

 

Deposit

 

 

 

 

 

 

 

 

 

 

 

 

 

Purchase Order

 

07/03/2008

 

EMPIRE/EMCO

 

07Xact173

 

09/03/2008

 

46,087.05

 

21,368.55

Purchase Order

 

08/15/2008

 

Florida Packaging & Graphics

 

8249

 

08/15/2008

 

7,375.00

 

3,687.50

Purchase Order

 

09/05/2008

 

ORCHID SPRINGS INT’L INC.

 

8258

 

09/05/2008

 

33,350.00

 

9,994.50

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8268

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/16/2008

 

SPECTRUM GRAPHICS

 

8269

 

09/16/2008

 

5,330.00

 

2,665.00

Purchase Order

 

09/17/2008

 

Florida Packaging & Graphics

 

8271

 

09/17/2008

 

25.00

 

25.00

Purchase Order

 

09/22/2008

 

ORCHID SPRINGS INT’L INC.

 

8275

 

09/22/2008

 

21,250.00

 

0.00

Purchase Order

 

09/24/2008

 

Universal Preserv-A-Chem

 

8278

 

09/24/2008

 

2,074.88

 

0.00

Purchase Order

 

09/24/2008

 

UNIVAR USA

 

8279

 

09/24/2008

 

4,150.78

 

0.00

Purchase Order

 

09/24/2008

 

National Starch & Chemical Co

 

8280

 

09/24/2008

 

108.50

 

108.50

Purchase Order

 

09/24/2008

 

Croda/Sederma Inc.

 

8281

 

09/24/2008

 

2,340.00

 

0.00

Purchase Order

 

09/24/2008

 

ACTIVE CONCEPTS

 

8282

 

09/24/2008

 

3,496.00

 

0.00

Purchase Order

 

09/30/2008

 

ESSENTIAL INGREDIENTS-001

 

8285

 

09/30/2008

 

1,160.25

 

0.00

Purchase Order

 

09/30/2008

 

Desert Whale JOJOBA CO.

 

8286

 

09/30/2008

 

2,977.92

 

2,977.92

 

 

 

 

 

 

 

 

 

 

135,055.38

 

43,491.97

 

Schedule C-1-2

--------------------------------------------------------------------------------